EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Published CUSIP Number:   ____________
CREDIT AGREEMENT


Dated as of March 31, 2010


among


ASHLAND INC.,


as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


THE BANK OF NOVA SCOTIA,
as Syndication Agent,


and


The Other Lenders Party Hereto


BANC OF AMERICA SECURITIES LLC and
THE BANK OF NOVA SCOTIA,


as Joint Lead Arrangers and Joint Book Managers


and


SUNTRUST BANK,
CITIBANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION


as Co-Documentation Agents
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 
 

 Section Page  

 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
29
1.03
Accounting Terms
30
1.04
Rounding
30
1.05
Times of Day
30
1.06
Letter of Credit Amounts
30
1.07
Currency Equivalents Generally
31

 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
The Loans
31
2.02
Borrowings, Conversions and Continuations of Loans
32
2.03
Letters of Credit
33
2.04
Prepayments
41
2.05
Termination or Reduction of Commitments
43
2.06
Repayment of Loans
44
2.07
Interest
44
2.08
Fees
45
2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
46
2.10
Evidence of Debt
46
2.11
Payments Generally; Administrative Agent’s Clawback
47
2.12
Sharing of Payments by Lenders
48
2.13
Increase in Facility
49
2.14
Defaulting Lenders
51

 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes
53
3.02
Illegality
56
3.03
Inability to Determine Rates
56
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
57
3.05
Compensation for Losses
58
3.06
Mitigation Obligations; Replacement of Lenders
59
3.07
Survival
59

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension
59
4.02
Conditions to All Credit Extensions
62

 
 
 
-i-
 
 
 

 Section Page  

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power
63
5.02
Authorization; No Contravention
63
5.03
Governmental Authorization; Other Consents
63
5.04
Binding Effect
64
5.05
Financial Statements; No Material Adverse Effect
64
5.06
Litigation
65
5.07
No Default
65
5.08
Ownership of Property; Liens; Investments
65
5.09
Environmental Matters
65
5.10
Insurance
66
5.11
Taxes
66
5.12
ERISA Compliance
67
5.13
Subsidiaries; Equity Interests; Loan Parties
67
5.14
Margin Regulations; Investment Company Act
68
5.15
Disclosure
68
5.16
Compliance with Law
68
5.17
Intellectual Property; Licenses, Etc
68
5.18
Solvency
69
5.19
Casualty, Etc
69
5.20
Labor Matters
69
5.21
Collateral Documents
69
5.22
Reportable Transactions
70

 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements
70
6.02
Certificates; Other Information
71
6.03
Notices
74
6.04
Payment of Obligations
75
6.05
Preservation of Existence, Etc
75
6.06
Maintenance of Properties
75
6.07
Maintenance of Insurance
75
6.08
Compliance with Laws
76
6.09
Books and Records
76
6.10
Inspection Rights
76
6.11
Use of Proceeds
76
6.12
Covenant to Guarantee Obligations and Give Security
76
6.13
Compliance with Environmental Laws
78
6.14
Preparation of Environmental Reports
78
6.15
Further Assurances
79
6.16
Compliance with Terms of Leaseholds
80
6.17
Lien Searches
80
6.18
Material Contracts
80
6.19
Designation as Senior Debt
80
6.20
Designation of Unrestricted Subsidiaries
80
6.21
Post-Closing Collateral Matters
81

 
 
 
-ii-
 
 
 

 Section Page  

 
ARTICLE VII
NEGATIVE COVENANTS
 
7.01
Liens
81
7.02
Indebtedness
83
7.03
Investments
85
7.04
Fundamental Changes
87
7.05
Dispositions
87
7.06
Restricted Payments
88
7.07
Change in Nature of Business
89
7.08
Transactions with Affiliates
89
7.09
Burdensome Agreements
90
7.10
Use of Proceeds
90
7.11
Financial Covenants
90
7.12
Amendments of Organization Documents
91
7.13
Accounting Changes
91
7.14
Prepayments, Etc. of Indebtedness
91
7.15
Amendment, Etc., of Indebtedness
91
7.16
Foreign Holdcos
91
7.17
Distribution Cap
92

 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default
92
8.02
Remedies upon Event of Default
94
8.03
Application of Funds
95

 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority
96
9.02
Rights as a Lender
97
9.03
Exculpatory Provisions
97
9.04
Reliance by Administrative Agent
98
9.05
Delegation of Duties
98
9.06
Resignation of Administrative Agent
98
9.07
Non-Reliance on Administrative Agent and Other Lenders
99
9.08
No Other Duties, Etc
99
9.09
Administrative Agent May File Proofs of Claim
99
9.10
Collateral and Guaranty Matters
100
9.11
Secured Cash Management Agreements, Secured Foreign Line of Credit Agreements
and Secured Hedge Agreements
101

 
ARTICLE X
MISCELLANEOUS
 
10.01
Amendments, Etc
101
10.02
Notices; Effectiveness; Electronic Communications
103
10.03
No Waiver; Cumulative Remedies; Enforcement
105
10.04
Expenses; Indemnity; Damage Waiver
105

 
 
 
-iii-
 
 
 

 Section Page  

 
10.05
Payments Set Aside
107
10.06
Successors and Assigns
107
10.07
Treatment of Certain Information; Confidentiality
111
10.08
Right of Setoff
112
10.09
Interest Rate Limitation
112
10.10
Counterparts; Integration; Effectiveness
112
10.11
Survival of Representations and Warranties
113
10.12
Severability
113
10.13
Replacement of Lenders
113
10.14
Governing Law; Jurisdiction; Etc
114
10.15
WAIVER OF JURY TRIAL
115
10.16
No Advisory or Fiduciary Responsibility
115
10.17
Electronic Execution of Assignments and Certain Other Documents
115
10.18
USA PATRIOT Act
115
10.19
Release and Reinstatement of Collateral
116

 

SIGNATURES S-1  

 
 
-iv-
 
 
 
SCHEDULES
 
1.01
Unrestricted Subsidiaries
2.01
Commitments and Applicable Percentages
2.03(a)
Existing Letters of Credit
4.01(a)(iii)(B)
Pledge Agreements
4.01(a)(viii)
Local Counsel
5.06
Litigation
5.08(b)
Existing Liens
5.08(c)
Existing Investments
5.09
Environmental Matters
5.11
Tax Sharing Agreements
5.20
Labor Matters
6.11
Refinancing Indebtedness
6.21
Post-Closing Collateral Matters
7.02
Existing Indebtedness
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Account, Certain Addresses for Notices

 
EXHIBITS
 
Form of
 
A
Committed Loan Notice
B-1
Term A Note
B-2
Revolving Credit Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E
Guaranty
F
Security Agreement
G-1
Perfection Certificate
G-2
Perfection Certificate Supplement
H-1
Opinion Matters – Counsel to Loan Parties
H-2
Opinion Matters – In-house Counsel
H-3
Opinion Matters – Local Counsel to Loan Parties
I
Receivables Intercreditor Agreement
J
Intercompany Note Subordination Agreement
K
Report of Letter of Credit Information

 
 
-v-
 
 
 



CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of March 31, 2010, among
ASHLAND INC., a Kentucky corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent and THE BANK OF NOVA SCOTIA, as
Syndication Agent.
 
PRELIMINARY STATEMENTS:
 
WHEREAS, the Borrower has indicated that it intends to use the net proceeds of
the borrowings under the Facilities and borrowings under a Permitted Receivables
Facility to repay and terminate all obligations under its Existing Borrower
Credit Agreement.
 
The Borrower has requested that (a) the Term A Lenders lend to the Borrower up
to $300,000,000 to pay transaction fees and expenses and to consummate the
Refinancing, and (b) from time to time, the Revolving Credit Lenders make
revolving credit loans to the Borrower and the L/C Issuers issue letters of
credit for the account of the Borrower and its Subsidiaries to provide ongoing
working capital and for other general corporate purposes of the Borrower and its
Subsidiaries.
 
In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term A loan facility and a revolving credit facility, and the Lenders
have indicated their willingness to lend and the L/C Issuers have indicated
their willingness to issue letters of credit, in each case, on the terms and
subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms
 
.  As used in this Agreement, the following terms shall have the meanings set
forth below:
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 


 
 
 
 


“Applicable Fee Rate” means, in respect of the Revolving Credit Facility, the
applicable percentage per annum set forth in the far right column of the grid in
the definition of Applicable Rate determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b).
 
Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered within three Business Days after the date when due in
accordance with such Section, then Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.09(b).
 
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time.  If the Commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuers to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  The Applicable Percentage with regards to the Term A Facility may be
increased pursuant to Section 2.13.
 
“Applicable Rate” means in respect of the Term A Facility, the Revolving Credit
Facility, Letter of Credit Fees and the Applicable Fee Rate, (i) from the
Closing Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) for the fiscal quarter ending March 31,
2010, 1.75% per annum for Base Rate Loans, 2.75% per annum for Eurodollar Rate
Loans and Letter of Credit Fees and 0.50% for the Applicable Fee Rate and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
 
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans/Letter of Credit Fees
Base Rate Loans
Applicable Fee Rate
1
<0.75:1.00
2.25%
1.25%
0.35%
2
≥ 0.75:1.00 but < 1.25:1.00
2.50%
1.50%
0.50%
3
≥ 1.25:1.00 but < 2.00:1.00
2.75%
1.75%
0.50%
4
≥ 2.00:1.00
3.00%
2.00%
0.50%

 


 
-2-
 
 


     Any increase or decrease in the Applicable Rate in respect of the Term A
Facility and Revolving Credit Facility resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered within three Business Days after the date when due in accordance with
such Section, then Pricing Level 4 shall apply in respect of the Term A Facility
and the Revolving Credit Facility, in each case as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to either of the Term
A Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Banc of America Securities LLC and The Bank of Nova Scotia,
each in their respective capacities as joint lead arranger and joint book
manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the Borrower’s audited consolidated balance
sheet and the related consolidated statements of income or operations,
shareholders’ equity and cash flows, including the notes thereto, each for the
three fiscal years ended September 30, 2007, September 30, 2008 and September
30, 2009.
 
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Business
Day prior to the Maturity Date for the Revolv-


 
-3-
 
 
ing Credit Facility, (ii) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of
1%, (b) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate” and (c) the Eurodollar Rate
for an Interest Period of one month beginning on such day (or if such day is not
a Business Day, the immediately preceding Business Day) plus 1% per annum.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing or a Term A Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Capital Expenditure” means a Capital Expenditure that is not made (a) by
means of a Capitalized Lease or (b) with the proceeds of Indebtedness that are
not the proceeds of Revolving Credit Loans.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).  “Cash
Collateral” has a meaning correlative thereto.
 


 
-4-
 
 



“Cash Equivalents” means any of the following:
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
 
(e)           in the case of any Foreign Subsidiary, investments denominated in
the currency of the jurisdiction in which such Subsidiary is organized or has
its principal place of business which are similar to the items specified in
subsections (a) through (d) of this definition made in the ordinary course of
business.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to a Cash Management Agreement.
 
“Casting Solutions Business” means the business of supplying consumables (such
as binders, coatings, additives, filters and sleeves) to the metal castings
industry and related businesses as currently operated by the Borrower’s Castings
Solutions business unit.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 


 
-5-
 
 


“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors on
behalf of or at the direction of the board of directors); or
 
(c)           a “change of control” or any comparable term under, and as defined
in, the Senior Notes Documents or other Indebtedness exceeding the Threshold
Amount shall have occurred.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Pledged Collateral” and “Trust Property” referred
to in the Collateral Documents and all of the other property that is or is
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Receivables Intercreditor Agreement, each of the other collateral assignments,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to the other Collateral Documents, Section
6.12 or 6.15, in accordance with applicable local or foreign law to grant a
valid, perfected security interest in any property as collateral for the
Obligations, and each of the other agreements, instruments or documents that
creates or purports to create a security interest or Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 


 
-6-
 
 


“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require, and in the event of the creation of an Incremental Term
Loan Commitment pursuant to Section 2.13, shall also include the commitments to
such Incremental Term Loan Commitment.
 


“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
(a) proceeds of business interruption insurance, but only to the extent not
included in Consolidated Net Income and, plus (b) the following to the extent
deducted in calculating such Consolidated Net Income, but without
duplication:  (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) asset impairment charges, (v) expenses reimbursed by
third parties, such as insurance, (vi) fees and expenses incurred in connection
with the Transaction, the Permitted Receivables Facility and capital markets
debt transactions (including upfront fees and original issue discount) that are
expensed, (vii) restructuring and integration charges not to exceed $80,000,000
in the aggregate during the three fiscal year period ending September 30, 2011
(and such amounts may be included pursuant to this clause (b) in the calculation
of Consolidated EBITDA for any Measurement Period after September 30, 2011 that
includes one or more quarters prior to September 30, 2011 in which such charges
were incurred), (viii) non-cash stock expense and non-cash equity compensation
expense, (ix) other non-recurring expenses or losses reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period) and (x) with respect to any Disposition for which pro forma
effect is required to be given pursuant to the definition of Pro Forma Basis (in
each case of or by the Borrower and its Subsidiaries for such Measurement
Period), the portion, if any, of the loss thereon that exceeds $300,000,000, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income, but without duplication:  (i) Federal, state, local and foreign
income tax credits, (ii) all non-cash gains or other items increasing
Consolidated Net Income (iii) with respect to any Disposition for which pro
forma effect is required to be given pursuant to the definition of Pro Forma
Basis (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), the portion, if any, of the gain thereon that exceeds
$300,000,000.  For all purposes hereunder, Consolidated EBITDA shall be
calculated on a Pro Forma Basis unless otherwise specified.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA, less the aggregate amount of all Cash
Capital Expenditures to (b) Consolidated Fixed Charges, in each case for the
most recently completed (or then ending) Measurement Period.
 
“Consolidated Fixed Charges” means, for any Measurement Period, the sum of (i)
Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of the Term A Loans and Incremental Term Loans (which, by way of
clarification and not limitation, shall not be deemed to include prepayments),
but excluding any such payments to the extent refinanced through the incurrence
of additional Indebtedness otherwise expressly permitted under Section 7.02, and
(iii) the aggregate amount of all Restricted Payments, in each case, of or by
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed four fiscal quarters.  For all purposes hereunder, Consolidated Fixed
Charges shall be calculated on a Pro Forma Basis unless otherwise specified.
 


 
-7-
 
 


“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication (a) the outstanding principal amount of all obligations (as
calculated under GAAP), whether current or long-term, for borrowed money
(including Obligations in respect of the Loans hereunder), reimbursement
obligations for amounts drawn under letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under bankers’ acceptances and bank guaranties, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or other entity the obligations of which are not, by operation
of law, the joint or several obligations of the holders of its Equity Interests)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.  For all purposes hereunder, Consolidated Indebtedness shall (i) be
calculated on a Pro Forma Basis unless otherwise specified and (ii) shall not
include the Defeased Debt.
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, but excluding (i)
Indebtedness extinguishment charges and (ii) fees and expenses, original issue
discount and upfront fees.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date minus the amount of the
Borrower’s and its Subsidiaries’ unrestricted cash and Cash Equivalents as of
such date that are or would be included on a balance sheet of the Borrower and
its Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso), (d) any gain
or loss realized as a result of the cumulative effect of a change in accounting
principles, (e) any capital loss suffered as a result of the sale of auction
rate securities held by the Borrower or any Subsidiary on November 13, 2008 and
(f) Indebtedness extinguishment
 


 
-8-
 
 


charges and extinguishment charges relating to upfront fees and original issue
discount on the Existing Borrower Credit Agreement.
 
“Consolidated Total Assets” means, at any date of determination, the total
assets of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing or (b) an L/C
Credit Extension.
 
“Credit Transaction” means, collectively, (a) the entering into by the Loan
Parties and their applicable Subsidiaries of the Loan Documents, (b) the
Refinancing and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Debt Rating” means a rating of the Borrower’s senior secured long-term debt;
provided that if a Debt Rating by a Rating Agency is required to be at or above
a specified level and such Rating Agency shall have changed its system of
classifications after the Closing Date, the requirement will be met if the Debt
Rating by such Rating Agency is at or above the new rating that most closely
corresponds to the specified level under the old rating system; and provided,
further, that the Debt Rating in effect on any date is that in effect at the
close of business on such date.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate if applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; (b) when used with respect to a Loan, an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Term A Loans,
Revolving Credit Loans or participations in L/C Obligations, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Borrower, or the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or
 


 
-9-
 
 


has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Defeased Debt” means (a) the Indebtedness of the Borrower ($5,000,000 as of
December 31, 2009) for its 9.35% medium-term notes due 2019 that is the subject
of a covenant defeasance pursuant to Section 4.03 of the indenture therefor
dated August 15, 1989, as amended and restated as of August 15, 1990 and (b) the
Indebtedness of the Borrower ($8,500,000 as of December 31, 2009) for its 8.38%
medium-term notes due 2015 that is the subject of a covenant defeasance pursuant
to Section 4.03 of the indenture therefor dated August 15, 1989, as amended and
restated as of August 15, 1990.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date, except, in the cases of clauses (i) and (ii),
if as a result of a change of control or asset sale, but only if any rights of
the holders thereof upon the occurrence of such change of control or asset sale
are subject to the prior payment in full of all Obligations (other than
contingent indemnification obligations), the cancellation or expiration of all
Letters of Credit and the termination of the Aggregate Commitments.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.
 
“Environmental Audit” has the meaning specified in Section 6.14(c).
 
“Environmental Claim” has the meaning specified in Section 5.09(a)(iv).
 


 
-10-
 
 


“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan, the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
withdrawal liability (as defined in Part 1 of Subtitle E of Title IV of ERISA)
or notification that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) with respect
to a Pension Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code, (g) the failure to make by its due date a required
contribution under Section 412(m) of the Code (or Section 430(j) of the Code, as
amended by the Pension Protection Act of 2006) with respect to any Pension Plan
or the failure to make any required contribution to a Multiemployer Plan; (h)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Sec-
 


 
-11-
 
 


tion 406 of ERISA) which could result in liability to the Borrower or any of the
Subsidiary; or (i) the imposition by the PBGC of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower, any Subsidiary or any ERISA Affiliate.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest at a rate based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) taxes imposed on or measured
by its net income (however denominated), and franchise, capital, gross receipts
or net worth taxes imposed on it in lieu of net income taxes (other than any
such gross receipts taxes that are withholding taxes), by a jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such recipient and the jurisdiction imposing such taxes (other than any
such connections arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, or enforced any Loan
Documents), (b) any branch profits taxes or any similar tax imposed by a
jurisdiction described in clause (a), (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender, L/C Issuer
or other recipient that has failed to comply with Section 3.01(e), and (d) in
the case of a Foreign Lender or L/C Issuer or other recipient (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender, L/C Issuer or other recipient pursuant to the
Laws in force at the time such Foreign Lender, L/C Issuer or other recipient
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender,  L/C Issuer or other recipient (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(2), or (ii) is
attributable to such Foreign Lender’s, L/C Issuer’s or other recipient's failure
or inability (other than as a result of a Change in Law) to comply with Section
3.01(e).
 
“Existing Borrower Credit Agreement” means that certain Credit Agreement dated
as of November 13, 2008 among the Borrower, Bank of America, N.A., as
administrative agent, The Bank of Nova Scotia, as syndication agent, a syndicate
of lenders, Banc of America Securities LLC and the Bank of Nova Scotia, as joint
lead arrangers and joint book managers, and SunTrust Bank, N.A. and Citibank,
N.A., as co-documentation agents.
 


 
-12-
 
 


“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance and judicial judgments or settlements in lieu thereof, in each case,
to the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), casualty payments, indemnity
payments and any purchase price adjustments not received in the ordinary course
of business; provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of (i) insurance, condemnation awards (or payments
in lieu thereof) or indemnity payments to the extent that such proceeds, awards
or payments (a) in respect of loss or damage to equipment, fixed assets or real
property are applied (or in respect of which expenditures were previously
incurred) to replace or repair the equipment, fixed assets or real property in
respect of which such proceeds were received in accordance with the terms of
Section 2.04(b)(ii), (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto, (c) are matched to an expense, including asbestos and
environmental claim insurance and indemnity payments or (d) are otherwise
attributable to insurance settlements in respect of potential asbestos or
environmental liabilities (provided that the proceeds of such settlements will
be used to satisfy asbestos and environmental liabilities) or (ii) tax refunds.
 
“Facility” means the Term A Facility and/or the Revolving Credit Facility, as
the context may require.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the fee letter agreement, dated as of March 12, 2010, among
the Borrower, the Administrative Agent and the Arrangers.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
 
“Foreign Holdco” means Ashland International Holdings, Inc., Valvoline
International, Inc., Hercules Paper Holdings, Inc., AshOne C.V., Hercules
Investments Sarl and any Subsidiary substantially all business and purpose of
which is the holding of stock of Subsidiaries that are CFCs (which shall be
indicated as a “Foreign Holdco” on a Perfection Certificate Supplement, when
required to be delivered), in all cases meeting the requirements of Section
7.16.
 
“Foreign Lender” means any Lender (including such a Lender when acting in the
capacity of an L/C Issuer) that is not a United States person as that term is
defined in Section 7701(a)(3) of the Code.
 
“Foreign Line of Credit Agreement” means any agreement to provide loans and
letters of credit to a Foreign Subsidiary of the Borrower that is designated in
the instrument governing such line of credit as a Foreign Line of Credit under
this Agreement and notified to the Administrative Agent as such.
 


 
-13-
 
 


“Foreign Line of Credit Bank” means any Person that is a Lender or an Affiliate
of a Lender, in its capacity as a party to a Foreign Line of Credit Agreement
permitted under Article VI or VII.
 
“Foreign Plan” has the meaning specified in Section 5.12(d).
 
“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction outside the United States of America.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 


 
-14-
 
 


“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1(a) of the Perfection Certificate (excluding any joint venture and any
Subsidiary that is a Special Purpose Finance Subsidiary, Immaterial Subsidiary,
Regulated Subsidiary or CFC and noted as such on Schedule 1(a) of the Perfection
Certificate) and each other Subsidiary of the Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
 
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.
 
“Hedge Bank” means any Person that, at the time such Swap Contract was entered
into, was a Lender or an Affiliate of a Lender under this Agreement or a lender
or an Affiliate of a lender under the Existing Borrower Credit Agreement, in its
capacity as a party to such Swap Contract.
 
“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
that together with its Subsidiaries on a consolidated basis, during the twelve
months preceding such date of determination accounts for (or to which may be
attributed) 2.5% or less of the net income or assets (determined on a
consolidated basis) of the Borrower and its Subsidiaries; provided that the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
shall not at any time exceed 5.0% of the total net income or assets of the
Borrower and its Subsidiaries; provided, further, that such Subsidiary is
indicated as an “Immaterial Subsidiary” on Schedule 1(a) of the Perfection
Certificate or Perfection Certificate Supplement, when required to be delivered.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 


 
-15-
 
 


(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person, all Synthetic Debt of such Person
and all obligations of such Person under Permitted Receivables Facilities;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  Notwithstanding the foregoing, the principal amount outstanding
at any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intercompany Note Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit J or any other form approved by the
Administrative Agent.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or ending
on the date nine or twelve months thereafter, upon (in the case of nine and
twelve months) approval of all Lenders under the applicable Facility; provided
that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of
 


 
-16-
 
 


such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Investment Grade Rating” shall mean a corporate family rating of BBB- (stable
outlook) or better by Standard and Poor’s Rating Group and a rating of Baa3
(stable outlook) or better by Moody’s Investors Service.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America with respect to up to $100,000,000 in face
amount of Letters of Credit or pursuant to a separate agreement between such L/C
Issuer and the Borrower, PNC Bank, National Association with respect to up to
$50,000,000 in face amount of Letters of Credit or pursuant to
 


 
-17-
 
 


a separate agreement between such L/C Issuer and the Borrower, U.S. Bank
National Association with respect to up to $50,000,000 in face amount of Letters
of Credit or pursuant to a separate agreement between such L/C Issuer and the
Borrower, and any other Lenders (or an Affiliate thereof) designated by the
Borrower from time to time (with the consent of such Lender or Affiliate) and
reasonably acceptable to the Administrative Agent, in such Lender’s or
Affiliate’s capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder; provided that any L/C Issuer may agree to
be an L/C Issuer with respect to up to a face amount of Letters of Credit less
than the Letter of Credit Sublimit or pursuant to a separate agreement between
such L/C Issuer and the Borrower.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $200,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Liquidity” means the sum of (i) the Borrower’s unrestricted cash and Cash
Equivalents free and clear of all Liens (other than Liens under the Collateral
Documents and the Permitted Receivables Facilities), (ii) unused availability
under the Facility (after giving effect to issued Letters of Credit) and (iii)
unused availability under the Permitted Receivables Facilities.
 


 
-18-
 
 


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan or a Revolving Credit Loan.
 
“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f)
each Issuer Document and (g) the Receivables Intercreditor Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
 
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is four years after the Closing Date, and (b) with respect to the Term
A Facility, the date that is four years after the Closing Date; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary (or reasonably necessary)
out-of-pocket commissions, fees, transfer taxes and other expenses (including,
without limitation, attorneys’ fees) incurred by the Borrower or such Subsidiary
in connection with such transaction and (C) income taxes reasonably estimated to
be actually payable within two years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such ex-
 


 
-19-
 
 


cess shall constitute Net Cash Proceeds as and when such excess is reasonably
determined by the Borrower with finality; and
 
(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary (or
reasonably necessary) out-of-pocket expenses (including, without limitation,
attorneys’ fees), incurred by the Borrower or such Subsidiary in connection
therewith.
 
“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement, Secured Foreign Line of Credit Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term A Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term A Loans
and Revolving Credit Loans, as the case may be, occurring on such date; and (b)
with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Pari Passu Indenture” means the Indenture dated May 15, 1993 evidencing 6.60%
Debentures due August 1, 2027 issued by Hercules Incorporated in an aggregate
principal amount of approximately $15,900,000 outstanding.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 


 
-20-
 
 


“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
 
“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 or any other form approved by the Administrative Agent.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.
 
“Permitted Receivables Facilities” means, collectively, (a) (i) the Sale
Agreement, of even date herewith, by and between the Borrower and each other
entity party thereto from time to time as an originator, as originators, and CVG
Capital II LLC, a Delaware limited liability company (the “SPE”), as purchaser
and (ii) the Transfer and Administration Agreement, of even date herewith, by
and among the SPE, the Borrower, as originator and initial servicer, various
financial institutions and related parties including certain asset-backed
commercial paper conduits, the managing agents named therein, the administrators
named therein, the letter of credit issuers named therein, and The Bank of Nova
Scotia, as agent for various secured parties, in each case, as amended,
modified, supplemented or amended and restated from time to time (the “Existing
Trade Receivables Facility”); (b) any successor trade receivables facility which
replaces all or part of the Existing Trade Receivables Facility; or (c) any one
or more other receivables financings of the Borrower or any Subsidiary thereof
(including, without limitation, any Foreign Subsidiaries of the Borrower) in
which the Borrower or such Subsidiary sells, conveys or otherwise contributes
Permitted Securitization Transferred Assets to a Special Purpose Finance
Subsidiary, which Special Purpose Finance Subsidiary then (i) sells (as
determined in accordance with GAAP) any such Permitted Securitization
Transferred Assets (or an interest therein) to one or more Receivables
Financiers, (ii) borrows from such Receivables Financiers and secures such
borrowings by a pledge of such Permitted Securitization Transferred Assets or
(iii) otherwise finances its acquisition of such Permitted Securitization
Transferred Assets and, in connection therewith, conveys an interest in such
Permitted Securitization Transferred Assets (and possibly all of the Special
Purpose Finance Subsidiary’s property and assets) to the Receivables Financiers;
provided that (1) such receivables financing shall not involve any recourse to
the Borrower or any of its other Subsidiaries (other than the Special Purpose
Finance Subsidiary) for any reason other than (A) repurchases of non-eligible
receivables and related assets, (B) customary indemnifications (which shall in
no event include indemnification for credit losses on Permitted Securitization
Transferred Assets sold to the Special Purpose Finance Subsidiary) and (C) a
customary limited recourse guaranty by the Borrower of the obligations of any
Subsidiary thereof becoming an originator under such Permitted Receivables
Facility delivered in favor of the Special Purpose Finance Subsidiary, (2) for
any Permitted Receivables Facility other than the Existing Trade Receivables
Facility, the Administrative Agent shall be reasonably satisfied with the
structure of and documentation for any such transaction and that the terms of
such transaction, including the discount at which receivables are sold, the term
of the commitment of the Receivables Financier thereunder and any termination
events, shall be (in the good faith understanding of the Administrative Agent)
consistent with those prevailing in the market for similar transactions
involving a receivables originator/servicer of similar credit quality and a
receivables pool of similar characteristics, (3) the Administrative Agent shall
have received evidence to its satisfaction that it shall have a first priority
perfected pledge in the Equity Interests of the Special Purpose Finance
Subsidiary and any subordinated note delivered by the Special Purpose Finance
Subsidiary to the Borrower, and (4) the documentation for such transaction shall
not be amended or modified in any material respect without the prior written
approval of the Administrative Agent, subject, in the case of any such facility
under
 


 
-21-
 
 


which a Foreign Subsidiary is the seller, conveyor or contributor of Permitted
Securitization Transferred Assets, to variances to the foregoing that are
customary under the laws and procedures of the foreign jurisdiction to which
such facility is subject and that are acceptable to the Administrative Agent.
 
“Permitted Securitization Transferred Assets” means, with respect to the
Borrower or any Subsidiary (other than a Special Purpose Finance Subsidiary),
the Borrower’s or such Subsidiary’s accounts receivable, notes receivable or
residuals, together with certain assets relating thereto (including, without
limitation, any deposit accounts receiving collection on such receivables) and
the right to collections thereon.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Collateral” has the meaning specified in Section 2.1 of the Security
Agreement.
 
“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):
 
(a)           pro forma effect will be given to any Indebtedness incurred by the
Borrower or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;
 
(b)           pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Contract applicable to the
Indebtedness) had been the applicable rate for the entire reference period;
 
(c)           Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Charges accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period; and
 
(d)           pro forma effect will be given to the acquisition or disposition
by the Borrower and its Subsidiaries of companies, divisions or lines of
businesses that qualify as reportable segments or discontinued operations, as
those two terms are defined by GAAP, or that exceed 15% of Consolidated EBITDA
for the Measurement Period, including any acquisition or disposition of a
company, division or line of business since the beginning of the reference
period by a Person that became or ceased to be a Subsidiary after the beginning
of the Measurement Period, but, in the case of Consolidated Fixed Charges, only
to the extent that the obligations giving rise to Con-
 


 
-22-
 
 


solidated Fixed Charges will not be obligations of the Borrower or any
Subsidiary following the Determination Date that have occurred since the
beginning of the Measurement Period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of the Measurement Period. To the extent that pro
forma effect is to be given to an acquisition or disposition of a company,
division or line of business, the pro forma calculation will be based upon the
most recent four full fiscal quarters for which the relevant financial
information is available.
 
“Proposed Castings Joint Venture Transaction” means that series of transactions
pursuant to which, generally, the Borrower and certain of its Subsidiaries will:
 
(a)           acquire from one or more Foreign Subsidiaries a portion of the
Casting Solutions Business;
 
(b)           acquire from one or more Foreign Subsidiaries approximately
€30,000,000 of Indebtedness (the “JV Debt”) owing to such Foreign Subsidiaries
by one or more joint venture companies by reason of such joint venture
companies’ purchase of portions of the Casting Solutions Business from such
Foreign Subsidiaries; and
 
(c)           transfer:
 
(i)           the remainder of the Casting Solutions Business, and
 
(ii)           approximately €20,000,000 of the JV Debt
 
to one or more joint venture companies that will be owned 50% by the Borrower
and/or one or more designated Affiliates of the Borrower and 50% by Süd-Chemie
AG and/or one or more designated Affiliates of Süd-Chemie AG.  The Casting
Solutions Business so to be sold or transferred as described in the foregoing
sentence, in the aggregate, represented EBITDA of ($489,099) for the 12-month
period ended September 30, 2009 and tangible assets of $97,309,337 as of
September 30, 2009.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Rating Agency” means each of Moody’s and S&P.
 
“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of the Borrower and who are regularly engaged in the business of
receivables securitization, which may include, without limitation, one or more
asset-backed commercial paper conduits or commercial banks.
 
“Receivables Intercreditor Agreement” means an Intercreditor Agreement, by and
among the Administrative Agent, the agent party to a Permitted Receivables
Facility, the Borrower and CVG Capital II LLC, substantially in the form of
Exhibit I, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
 
“Re-domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 7.04(e), the following:
 
(a)           the Borrower shall have delivered to the Administrative Agent
written notice of such re-domestication not less than thirty (30) days prior to
the effective date thereof (or such shorter period to which the Administrative
Agent may in its discretion agree), which notice shall
 


 
-23-
 
 


contain an explicit description of such re-domestication, including an
identification of the Person into which the Borrower would merge (the
“Transaction Party”);
 
(b)           the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;
 
(c)           the Transaction Party shall be newly formed specially for the
purpose of such re-domestication and shall have no assets, liabilities or
business other than solely incidental to the re-domestication, duly formed,
validly existing and in good standing under the laws of the United States of
America, one of its States, the District of Columbia, or other jurisdiction
approved by the Administrative Agent in its discretion;
 
(d)           all of the shareholders of the Borrower immediately prior to such
merger or assignment are all of the shareholders of the Transaction Party
immediately after such merger or assignment (except for variances therefrom, if
any, arising from fractional shares);
 
(e)           the Borrower shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that by operation
of law or contract, the Transaction Party shall have acceded to and assumed all
of the indebtedness, liabilities and other obligations of the Borrower under and
pursuant to this Agreement and each of the other Loan Documents;
 
(f)           the Borrower and the Transaction Party shall have executed and
delivered to the Administrative Agent and the Lenders such confirmations,
joinders, assumptions and other agreements as the Administrative Agent may
reasonably require to confirm such indebtedness, liabilities and obligations of
the Transaction Party and the perfection and priority of the Liens granted under
the Collateral Documents; and
 
(g)           the Administrative Agent and the Lenders shall have received such
opinions of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers executing Loan Documents on behalf of the Transaction
Party, and such other matters relating to the Borrower, the Transaction Party,
its subsidiaries, the Loan Documents or the Financing Transactions as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
“Refinancing” means the refinancing of certain outstanding Indebtedness of the
Borrower and its Subsidiaries as set forth on Schedule 6.11 and the termination
of all commitments with respect thereto.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Regulated Subsidiary” means any Subsidiary of the Borrower that is (i) created
primarily for the purposes of, and whose primary activities shall consist of
financing or insuring risks of the Borrower or the Borrower’s Subsidiaries or
(ii) prohibited by applicable Law from entering into the Guaranty.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 


 
-24-
 
 


“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Commitments; provided that the
unused Commitments of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or manager of long-term
finance of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Restricted Subsidiary” means any Subsidiary of a Loan Party other than an
Unrestricted Subsidiary.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.  The term Revolving Credit Commitment will be
deemed to include Incremental Revolving Commitments in the event of the creation
of an Incremental Revolving Commitment pursuant to Section 2.13.  As of the
Closing Date, the aggregate principal amount of the Revolving Credit Commitments
is $550,000,000.
 


 
-25-
 
 


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement by and
between the Borrower or any of its Subsidiaries and any Cash Management Bank.
 
“Secured Foreign Line of Credit Agreement” means any Foreign Line of Credit
Agreement by and between any of the Borrower’s Foreign Subsidiaries and any
Foreign Line of Credit Bank; provided that the aggregate amount of Indebtedness
under Secured Foreign Line of Credit Agreements shall not exceed $50,000,000.
 
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VII by and between the Borrower or any of its Subsidiaries and any Hedge
Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, the Foreign Line of
Credit Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
 
“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F among the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties.
 
“Senior Notes” means the 9⅛% Senior Notes due 2017 issued by the Borrower
(including any registered notes in exchange for privately placed senior notes
pursuant to a registration rights agreement).
 
“Senior Notes Documents” means any indenture among the Borrower, as issuer, the
guarantors party thereto and a trustee with respect to the Senior Notes, the
Senior Notes and all other agreements, instruments and other documents pursuant
to which the Senior Notes have been or will be issued or otherwise setting forth
the terms of the Senior Notes.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among Loan
Parties, (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of
 


 
-26-
 
 


such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that then meets the criteria for recognition contained in Statement of
Financial Accounting Standards No. 5.
 
“Special Purpose Finance Subsidiary” means any Subsidiary of the Borrower
created solely for the purposes of, and whose sole activities shall consist of,
acquiring and financing Permitted Securitization Transferred Assets pursuant to
a Permitted Receivables Facility, and any other activity incidental thereto.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  The term “Subsidiary” shall not include Unrestricted Subsidiaries
designated in compliance with Sections 6.20 and 7.17 until re-designated as a
Subsidiary in compliance therewith.
 
“Subsidiary Stock Distribution” has the meaning specified in Section 7.06(f).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Syndication Agent” means The Bank of Nova Scotia in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.
 


 
-27-
 
 


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
 
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  As of the Closing
Date, the aggregate principal amount of the Term A Commitments is $300,000,000.
 
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.
 
“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.
 
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
 
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.
 
“Threshold Amount” means $65,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.
 


 
-28-
 
 


“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents, (b) the Refinancing and (c)
the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01 and
(ii) any Subsidiary designated by a Responsible Officer of the Borrower as an
Unrestricted Subsidiary in accordance with Sections 6.20 and 7.17 subsequent to
the Closing Date.
 
“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).
 
1.02           Other Interpretive Provisions
 
.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to
 


 
-29-
 
 


such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           When used herein, the phrase “to the knowledge of” (or words of
similar import), when applied to the Borrower, shall mean the actual knowledge
of any Responsible Officer thereof or such knowledge that a Responsible Officer
should have in the carrying out of his or her duties with ordinary care.
 
1.03           Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP or the
application thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or
application thereof, as the case may be (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein or
application thereof, as the case may be and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or application
thereof, as the case may be.
 
1.04           Rounding
 
.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
 
1.05           Times of Day
 
.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06           Letter of Credit Amounts
 


 
-30-
 
 


.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, upon satisfaction
of any and all conditions precedent to such automatic increase, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
 
1.07           Currency Equivalents Generally
 
.  Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.07, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01           The Loans.
 
(a)           The Term A Borrowing.  Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term A Lender’s
Term A Commitment.  The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective Term A
Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
 
(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations shall not exceed such Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.04, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
(c)           Defaulting Lenders.  For the avoidance of doubt, the Arrangers and
the Lenders that are Affiliates of the Arrangers shall be entitled (in addition
to the Borrower) to enforce the obligations of any Lender that has not made its
share of the applicable Loans to be made by it available to the Administra-
 


 
-31-
 
 


tive Agent on the Closing Date by the time set forth in Section 2.02(b) to the
extent the Arrangers or their affiliates have funded on behalf of such Lender.
 
2.02           Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Term A Borrowing, each Revolving Credit Borrowing, each
conversion of Term A Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$300,000 or a whole multiple of $100,000 in excess thereof; provided that, in
each case, a Base Rate Loan may be in an aggregate amount that is equal to the
entire unused balance of the applicable Commitment.  Each Committed Loan
Notice  (whether telephonic or written) shall specify (i) whether the Borrower
is requesting a Term A Borrowing, a Revolving Credit Borrowing, a conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Term A Loans or Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Committed Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term A Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a).  In the case of a Term A Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice; provided that in the case of a Term A Borrowing or a Revolving Credit
Borrowing on the Closing Date, each Appropriate Lender shall make the amount of
its Loan available in immediately available funds at the Administrative Agent’s
Office not later than one hour after the Administrative Agent provides notice of
the satisfaction of the conditions to the initial funding on the Closing
Date.  Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date
 


 
-32-
 
 


a Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Term A Borrowings, all conversions of
Term A Loans from one Type to the other, and all continuations of Term A Loans
as the same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than six Interest Periods in effect in respect of the
Revolving Credit Facility.
 
2.03           Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)       Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries
(other than a Special Purpose Finance Subsidiary), and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii)       No L/C Issuer shall issue any Letter of Credit if:
 


 
-33-
 
 


(A)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
 
(iii)       No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$10,000, in the case of a commercial Letter of Credit, or $10,000, in the case
of a standby Letter of Credit;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(F)           (x) a default of any Lender’s obligations to fund under Section
2.03(c) exists or (y) any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or reasonably
determined potential Fronting Exposure (after giving effect to Section
2.14(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or reasonably
determined potential Fronting Exposure, as it may reasonably elect.
 
(iv)       No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)       No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)       Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all
 


 
-34-
 
 


of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuers with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuers.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may require.  Additionally,
the Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or the Administrative Agent may require.
 
(ii)       Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
 
(iii)       If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to
 


 
-35-
 
 


the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.
 
(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(v)       For so long as any Letter of Credit issued by an L/C Issuer other than
Bank of America is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit K hereto, appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than 11:00
a.m. on the date of any payment by the applicable L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)       Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender
 


 
-36-
 
 


that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to such L/C Issuer.
 
(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of such L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
 
(iv)       Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.
 
(v)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse such L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s committed Loan
included in the relevant committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of such L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
 
(d)           Repayment of Participations.
 
(i)       At any time after any L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer
 


 
-37-
 
 


any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
 
(ii)       If any payment received by the Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)       any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
 


 
-38-
 
 


(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of any L/C Issuer, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) if,
after the issuance of any Letter of Credit, any Lender becomes an Defaulting
Lender or (iii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize, as applicable, in an amount sufficient to cover
all Fronting Exposure (after giving effect to Section 2.14(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), (A) the then Outstanding Amount
of all L/C Obligations or (B) in the case of clause (ii) above, the Applicable
Percentage of such Defaulting Lender of the then Outstanding Amount of all L/C
Obligations.  Sections 2.04 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this Section
2.03, Section 2.04 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer (which documents
are hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the applicable L/C Issuer and the Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount
 


 
-39-
 
 


equal to the excess of (x) such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the respective L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at a rate
separately agreed to between the Borrower and such L/C Issuer, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to such L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 


 
-40-
 
 


(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
 
2.04           Prepayments.
 
(a)           Optional.
 
(i)       The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term A Loans and Revolving Credit Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.
 
(ii)       Each prepayment of Term A Loans pursuant to the foregoing provisions
of this Section 2.04(a) shall be applied as the Borrower directs to the then
remaining principal installments of the Term A Facility.
 
(b)           Mandatory.
 
(i)       If the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b),
(c), (d), (e), (g) or (i) and other than any event giving rise to an
Extraordinary Receipt, which shall be governed by clause (ii) of this Section
2.04(b)) which results in the realization by such Person of Net Cash Proceeds,
the Borrower shall prepay an aggregate principal amount of Term A Loans equal to
100% of such Net Cash Proceeds promptly, but in any event within five Business
Days after the later of (A) receipt thereof by such Person and (B) the
expiration of the 30-day period provided below (such prepayments to be applied
as set forth in clauses (iii) and (iv) below); provided, however, that with
respect to any such Net Cash Proceeds received by or paid to or for the account
of the Borrower or any of its Subsidiaries, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent not more than 30 days after
receiving the Net Cash Proceeds therefrom), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may reinvest all or
any portion of such Net Cash Proceeds in operating assets so long as within 12
months after the receipt of such Net Cash Proceeds such reinvestment shall have
been completed; and provided further that the aggregate amount of such Net Cash
Proceeds reinvested under this Section 2.04(b)(i) do not exceed 12.5% of the
Borrower’s Consolidated Total Assets (which determination shall be made by
reference to Consolidated Total Assets as of the end of the fiscal quarter most
recently ended for which the Borrower has delivered to the Lenders financial
statements pursuant to Section 6.01).
 


 
-41-
 
 


(ii)       Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clause (i) of this Section 2.04(b), the Borrower shall prepay an aggregate
principal amount of Term A Loans equal to 100% of all Net Cash Proceeds received
therefrom promptly, but in any event within five Business Days after the later
of (A) receipt thereof by such Person and (B) the expiration of the 30 day
period provided below (such prepayments to be applied as set forth in clauses
(iii) and (iv) below); provided, however, that (x) with respect to any
Extraordinary Receipt received by or paid to or for the account of the Borrower
or any of its Subsidiaries (other than proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments covered by clause (y)
below), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent not more than 30 days after receiving the Net Cash Proceeds
therefrom), and so long as (I) no Default shall have occurred and be continuing,
the Borrower or such Subsidiary may reinvest all or any portion of such
Extraordinary Receipt in operating assets so long as within 12 months after the
receipt of such Net Cash Proceeds such reinvestment shall have been completed
and (II) the aggregate amount of such Extraordinary Receipts reinvested under
this clause (x) do not exceed 12.5% of the Borrower’s Consolidated Total Assets
(which determination shall be made by reference to Consolidated Total Assets as
of the end of the fiscal quarter most recently ended for which the Borrower has
delivered to the Lenders financial statements pursuant to Section 6.01) and (y)
with respect to any proceeds of insurance, condemnation awards (or payments in
lieu thereof) or indemnity payments, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent not more than 30 days after
the date of receipt of such insurance proceeds, condemnation awards or indemnity
payments), and so long as no Default shall have occurred and be continuing, the
Borrower or such Subsidiary may apply such Net Cash Proceeds within 12 months
after the receipt thereof to replace or repair the equipment, fixed assets or
real property in respect of which such Net Cash Proceeds were received so long
as within 12 months after the receipt of such Net Cash Proceeds such replacement
or repair shall have been completed and provided, further, however, that any
cash proceeds not so applied shall be immediately applied to the prepayment of
the Term A Loans as set forth in this Section 2.04(b)(ii).
 
(iii)       Each prepayment of Term A Loans pursuant to the foregoing provisions
of this Section 2.04(b) shall be applied to the Term A Facility and
proportionately to the then remaining principal repayment installments thereof.
 
(iv)       Notwithstanding any of the other provisions of clause (i) or (ii) of
this Section 2.04(b), so long as no Default under Section 8.01(a) or Section
8.01(f), or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clause (i) or (ii) of this Section 2.04(b), the aggregate amount of Net Cash
Proceeds required by such clause to be applied to prepay Term A Loans on such
date is less than or equal to $1,000,000, the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i) or (ii) of this Section 2.04(b) to
be applied to prepay Term A Loans exceeds $1,000,000.  During such deferral
period the Borrower may apply all or any part of such aggregate amount to prepay
Revolving Credit Loans and may, subject to the fulfillment of the applicable
conditions set forth in Article IV, reborrow such amounts (which amounts, to the
extent originally constituting Net Cash Proceeds, shall be deemed to retain
their original character as Net Cash Proceeds when so reborrowed) for
application as required by this Section 2.04(b).  Upon the occurrence of a
Default under Section 8.01(a) or Section 8.01(f), or an Event of Default during
any such deferral period, the Borrower shall immediately prepay the Term A Loans
in the amount of all Net Cash Proceeds received by the Borrower and other
amounts, as applicable, that are required to be applied to prepay Term A Loans
under this Section 2.04(b) (without giving effect to the first and second
sentences of this clause (iv)) but which have not previously been so applied.
 
(v)       If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans and L/C
 


 
-42-
 
 


Borrowings and/or Cash Collateralize such L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.
 
(vi)       Prepayments of the Revolving Credit Facility made pursuant to clause
(v) of this Section 2.04(b), first, shall be applied ratably to the L/C
Borrowings, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.
 
(c)           Offers to Purchase.  Anything contained in Section 2.04(b) to the
contrary notwithstanding, (i) if, following the occurrence of any “Asset Sale”
(as such term is defined in the Senior Notes Documents) by any Loan Party or any
of its Subsidiaries, the Borrower is required to commit by a particular date (a
“Commitment Date”) to apply or cause its Subsidiaries to apply an amount equal
to any of the “Net Cash Proceeds” (as defined in the Senior Notes Documents)
thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Cash Proceeds” in a
particular manner, in either case in order to excuse the Borrower from being
required to make an “Offer to Purchase” (as defined in the Senior Notes
Documents) in connection with such “Asset Sale”, and the Borrower shall have
failed to so commit or to so apply an amount equal to such “Net Cash Proceeds”
at least 60 days before the applicable Commitment Date or Application Date, as
the case may be, or (ii) if the Borrower at any other time shall have failed to
apply or commit or cause to be applied an amount equal to any such “Net Cash
Proceeds”, and, within 60 days thereafter assuming no further application or
commitment of an amount equal to such “Net Cash Proceeds” the Borrower would
otherwise be required to make an “Offer to Purchase” in respect thereof, then in
either such case the Borrower shall immediately pay or cause to be paid to the
Administrative Agent an amount equal to such “Net Cash Proceeds” to be applied
to the payment of the Loans and L/C Borrowings and to Cash Collateralize the
remaining L/C Obligations in the manner set forth in Section 2.04(b) in such
amounts as shall excuse the Borrower from making any such “Offer to Purchase”.
 
2.05           Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit,
or from time to time permanently reduce the Revolving Credit Facility, the
Letter of Credit Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit.
 
(b)           Mandatory.
 
(i)       The aggregate Term A Commitments shall be automatically and
permanently reduced to zero at the close of business on the date of the Closing
Date.
 
(ii)       If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.05, the Letter of Credit Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.
 


 
-43-
 
 


(c)       Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit or the Revolving Credit Commitment
under this Section 2.05.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
 
2.06           Repayment of Loans.
 
(a)           Term A Loans.  The Borrower shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.04):
 
Date
 
Amount
June 30, 2010
$3,750,000
September 30, 2010
$3,750,000
December 31, 2010
$3,750,000
March 31, 2011
$3,750,000
June 30, 2011
$5,625,000
September 30, 2011
$5,625,000
December 31, 2011
$5,625,000
March 31, 2012
$5,625,000
June 30, 2012
$7,500,000
September 30, 2012
$7,500,000
December 31, 2012
$7,500,000
March 31, 2013
$7,500,000
June 30, 2013
$15,000,000
September 30, 2013
$15,000,000
December 31, 2013
$15,000,000
Term A Facility Maturity Date
$187,500,000

 
provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.
 
(b)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
 
2.07           Interest.
 
(a)           Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.
 


 
-44-
 
 


(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)       If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(c)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(d)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(e)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.08           Fees
 
.  In addition to certain fees described in Sections 2.03(i) and (j):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding Amount of L/C Obligations.  The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.
 
(b)           Other Fees.
 
(i)       The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)       The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 


 
-45-
 
 
     2.09      Computation of Interest and AdjusFees; Retroactive tments of
Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders reasonably determine that (i) the Consolidated Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the applicable L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.07(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
 
2.10           Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in Section
2.10(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 


 
-46-
 
 


2.11           Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
 
(b)           (i) Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)       Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation.
 


 
-47-
 
 


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term A Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
10.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.12           Sharing of Payments by Lenders
 
.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Parties at such time) of payment on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with
 


 
-48-
 
 


the aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be; provided that:
 
(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(b)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement(including the application of funds arising from
the existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply) or (C) cash collateral or other security given by
the Borrower or any Lender to any L/C Issuer pursuant to this Agreement.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.13           Increase in Facility.
 
(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request (x) an increase in the Revolving
Credit Facility by an amount (for all such requests) not exceeding $200,000,000
(the “Incremental Revolving Commitments”); provided that any such request for an
increase shall be in a minimum amount of $5,000,000 and/or (y) the establishment
of one or more new Term Loan Commitments (each, an “Incremental Term Loan
Commitment”) by an amount (for all such requests) not exceeding $250,000,000;
provided that any such request for an increase shall be in a minimum amount of
$5,000,000.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
 
(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment or to provide a portion of an
Incremental Term Loan Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Credit Commitment or to provide a
portion of an Incremental Term Loan Commitment, as applicable.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent and
(solely with respect to an Incremental Revolving Commitment) each L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
 
(d)           Effective Date and Allocations.  If the Revolving Credit Facility
is increased, or an Incremental Term Loan Commitment is created or increased, in
each case in accordance with this Section,
 


 
-49-
 
 


the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (w) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (B) no Default
exists, (x) to the extent that the increase of the Commitments shall take the
form of Incremental Revolving Commitments, the terms and provisions of Revolving
Credit Loans made pursuant to such Incremental Revolving Commitments shall be
identical to the Revolving Credit Loans, (y) (i) the final maturity date of any
such new tranche of Incremental Term Loan Commitments shall be no earlier than
the Maturity Date for the Term A Loans and (ii) the weighted average life to
maturity of any such new tranche of Incremental Term Loan Commitments shall be
no shorter than the remaining weighted average life to maturity of the Term A
Loans and (z) to the extent that the increase of the Commitments shall take the
form of an Incremental Term Loan Commitments, the terms and provisions of Loans
made pursuant to such Incremental Term Loan Commitments (the “Incremental Term
Loans”) shall be, except as to pricing and amortization, identical to the Term A
Loans (for the avoidance of doubt, the Incremental Term Loans may, at the option
of the Borrower, if set forth in the incremental joinder agreement, share in
prepayments up to (but not to exceed) on a pro rata basis with any Term A Loans
under Section 2.04); provided that if the Applicable Margin for any Incremental
Term Loans exceeds the Applicable Margin for the Term A Loans, then the
Applicable Margin for the Term A Loans shall be increased to the extent
necessary so that the Applicable Margin for such Incremental Term Loans is equal
to the Applicable Margin for the Term A Loans; provided, further, that in
determining the Applicable Margin applicable to the Term A Loans and the
Incremental Term Loans, (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Term A Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) and (y) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the Term A Loans or to one or more arrangers (or their
affiliates) of the Incremental Term Loans shall be excluded.  Unless otherwise
specifically provided herein, all references in the Loan Documents to Revolving
Credit Loans or Term A Loans (except, in the case of Term A Loans, with respect
to pricing and amortization) shall be deemed to include references to Revolving
Credit Loans and Incremental Term Loans made pursuant to any Incremental
Revolving Commitments and Incremental Term Commitments, respectively, made under
this Section 2.13.  With respect to the Incremental Revolving Commitments, the
Borrower shall prepay any Base Rate Loans outstanding on any Increase Effective
Date and all Eurodollar Rate Loans at the earlier of the end of the then current
Interest Period with respect thereto or the occurrence of an Event of Default
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.  With respect to the
Incremental Revolving Commitments, on any Increase Effective Date, each
Revolving Credit Lender that increased its Revolving Credit Commitment pursuant
to this Section 2.13 and each Revolving Credit Lender that became a Revolving
Credit Lender in connection with this Section 2.13 (i) will be deemed to have
purchased a participation in each then outstanding Eurodollar Rate Loan that
remains unpaid and
 


 
-50-
 
 


Letter of Credit equal to its Applicable Percentage of such Revolving Credit
Loan or Letter of Credit and the participation of each other Revolving Credit
Lender in such Letter of Credit shall be adjusted accordingly and (ii) will
acquire, (and will pay to the Administrative Agent, for the account of each
Revolving Credit Lender, in immediately available funds, an amount equal to) its
Applicable Percentage of the Outstanding Amount of all L/C
Obligations.  Incremental Revolving Commitments and Incremental Term Loan
Commitments shall be evidenced by a joinder agreement satisfactory to the
Administrative Agent (it being understood and agreed that at the election of the
Borrower, such additional commitments in respect of any Incremental Term Loan
Commitments may be implemented through the addition of additional new tranches
of such loans instead of being implemented as increases in the applicable
Commitments).  Notwithstanding any other provision of any Loan Document, the
Loan Documents may be amended by the Administrative Agent and the Loan Parties,
if necessary, to provide for terms applicable to Incremental Revolving
Commitments and Incremental Term Loan Commitments and loans thereunder.
 
(f)           Conflicting Provisions.  This Section 2.13 shall supersede any
provisions in Sections 2.12 or 10.01 to the contrary.
 
2.14           Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)       Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
(ii)       Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent under this Agreement for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder; third, if so determined by the Administrative Agent or requested by
the L/C Issuer, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the
 


 
-51-
 
 


conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with Section 2.14(b) or (y) following termination of this Agreement
(including the termination of all Letters of Credit issued hereunder) and the
payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all remaining amounts, if any, held in a deposit account pursuant to
this Section 2.14(a) shall be returned to such Lender or Defaulting Lender, as
applicable.
 
(iii)       Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09 (a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03.
 
(iv)       Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Sections 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of such Lender.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.14(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
 


 
-52-
 
 


ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01           Taxes.
 
(a)           Payments Free of Certain Taxes; Obligation to Withhold; Payments
on Account of Certain Taxes.
 
(1)           Any and all payments by or on account of any obligation of any
Loan Party  hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(2)           If a Loan Party or the Administrative Agent shall be required by
applicable Laws to withhold or deduct any Taxes, then (A) the Administrative
Agent, or such Loan Party, as the case may be, shall withhold or make such
deductions as are determined by the Administrative Agent, or such Loan Party, as
the case may be,  to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Administrative Agent, or
such Loan Party, as the case may be, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c)           Tax Indemnifications.
 
(1)           Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, on or with respect to any payment
by or on account of any obligation of any Loan Party hereunder or otherwise with
respect to any Loan Document and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (2) of
this subsection.  A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.
 


 
-53-
 
 


(2)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and each L/C Issuer, severally and not jointly, shall indemnify the
Loan Parties and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
penalties, interest and reasonable expenses incurred by or asserted against the
Loan Parties or the Administrative Agent by any Governmental Authority as a
result of the failure by such Lender or such L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such L/C Issuer, as the
case may be, to the Borrower or the Administrative Agent pursuant to subsection
(e).  Each Lender and each L/C Issuer hereby authorizes the Administrative Agent
or any Loan Party, as the case may be, to set off and apply any and all amounts
at any time owing to such Lender or such L/C Issuer, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Loan Party, as the case may be, under this clause
(2).  The agreements in this clause (2) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or such L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations.
 
(d)           Evidence of Payments.  After any payment of Taxes by a Loan Party
to a Governmental Authority as provided in this Section 3.01, such Loan Party
shall deliver to the Administrative Agent for the benefit of the relevant Lender
or applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(e)           Status of Lenders; Tax Documentation.
 
(1)           Each Lender and L/C Issuer shall deliver to the Borrower and to
the Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding, (B) if applicable, the required rate of withholding or deduction,
and (C) such Lender’s, L/C Issuer’s or Administrative Agent’s entitlement to any
available exemption from, or reduction of, applicable withholding in respect of
all payments to be made to such Lender, L/C Issuer or Administrative Agent by a
Loan Party pursuant to this Agreement or any other Loan Document, or otherwise
to establish such Lender’s, L/C Issuer’s or Administrative Agent’s status for
withholding tax purposes in the applicable jurisdiction.
 
(2)           Without limiting the generality of the foregoing,
 
(i)       any Lender or L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be reasonably
requested by the recipient) on or prior to the date on which such “United States
person” became a Lender or an L/C Issuer under this Agreement (and from time to
time thereafter, upon the request of the Borrower or the Administrative Agent,
but only if such “United States person” is legally able to do so), Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender or L/C Issuer is subject to backup
withholding or information reporting requirements; and
 


 
-54-
 
 


(ii)       each Foreign Lender and each L/C Issuer that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of signed originals as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender or L/C Issuer becomes a Lender or an
L/C Issuer under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender or L/C Issuer is legally entitled to do so), whichever of the following
is applicable:
 
(I)           Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
 
(II)           Internal Revenue Service Form W-8ECI (or successor thereto),
 
(III)           Internal Revenue Service Form W-8IMY (or successor thereto) and
all required supporting documentation,
 
(IV)           in the case of a Foreign Lender or L/C Issuer claiming the
benefits of the exemption for portfolio interest under Section 881(c) or 871(h)
of the Code, (x) a certificate to the effect that such Foreign Lender or L/C
Issuer is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) Internal Revenue Service
Form W-8BEN, or
 
(V)           any other form prescribed by applicable Laws or such other
evidence satisfactory to the Borrower as a basis for claiming exemption from or
a reduction in withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
 
(3)           Each Lender, L/C Issuer and Administrative Agent shall promptly
(A) notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any previously delivered form
or documentation or any claimed exemption or reduction, and (B) take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, L/C Issuer or Administrative Agent, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that the Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.  Each Lender, L/C Issuer or Administrative Agent that
has delivered a form required herein shall, upon the reasonable request of the
Borrower or the Administrative Agent, deliver to the Borrower and the
Administrative Agent additional copies of such form (or successor thereto) on or
before the date such form expires or becomes obsolete.
 
(4)           The Administrative Agent shall deliver to the Borrower, when
reasonably requested by the Borrower, a properly completed and executed
applicable IRS form to permit the Borrower to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to U.S.
federal withholding tax, (B) if applicable, the required rate of withholding or
deduction of such tax, and (C) the Administrative Agent’s entitlement to any
available exemption from, or reduction of, U.S. federal withholding tax in
respect of payments to be made to the Administrative Agent by a Loan Party
pursuant to this Agreement or any other Loan Document.
 


 
-55-
 
 


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent or any Loan Party have any obligation
to file for or otherwise pursue on behalf of a Lender or an L/C Issuer, or have
any obligation to pay to any Lender or any L/C Issuer, any refund of Taxes or
Other Taxes withheld or deducted from funds paid for the account of such Lender
or such L/C Issuer, as the case may be.  If the Administrative Agent, any Lender
or any L/C Issuer determines, in its sole discretion, that it has received a
refund (or a credit against its future tax liability in lieu of a refund) of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Parties an amount equal to such refund
or credit in lieu of a refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Parties under this Section with
respect to the Taxes or Other Taxes giving rise to such refund or credit in lieu
of a refund), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit in lieu of a refund); provided that such Loan
Parties, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to such Loan Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority and delivers to such Loan
Parties evidence reasonably satisfactory to such Loan Parties of such
repayment.  This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
 
3.02           Illegality
 
.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03           Inability to Determine Rates
 
.  If the Required Lenders determine for any reason that (a) Dollar deposits are
not being offered to banks in the London interbank eurodollar market, (b)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period, or (c) the Eurodollar Rate for any requested
Interest Period does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice; provided
that any Eurodollar Rate Loan outstanding prior to such notice may remain
outstanding until the end of the then-
 


 
-56-
 
 


applicable Interest Period with respect thereto (without giving effect to any
subsequent continuation or conversion).  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a committed Borrowing of Base Rate
Loans in the amount specified therein. Upon receipt of such notice, clause (a)
of the definition of “Base Rate” shall be modified to read “(a) the Federal
Funds Rate plus 1.5%” until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.
 
3.04           Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
 
(ii)       subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or such L/C Issuer); or
 
(iii)       impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
 


 
-57-
 
 


(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurodollar funds or
deposits, additional interest on the unpaid principal amount of each Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.
 
3.05           Compensation for Losses
 
.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Euro-
 


 
-58-
 
 


dollar Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
 
3.06           Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if a Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
3.07           Survival
 
.  All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01           Conditions of Initial Credit Extension
 
.  The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Arrangers:
 
(i)       (x) executed counterparts of this Agreement and the Guaranty dated the
Closing Date and (y) executed counterpart of the Joinder (as defined in the
Guaranty), the Security Agreement, the Perfection Certificate and the
Receivables Intercreditor Agreement dated the Closing Date; in each case
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
 


 
-59-
 
 


(ii)       a Note executed by the Borrower in favor of each Lender requesting a
Note;
 
(iii)       the following personal property collateral requirements:
 
(A)           all certificates, agreements or instruments representing or
evidencing the Securities Collateral (as defined in the Security Agreement)
accompanied by instruments of transfer and stock powers undated and endorsed in
blank;
 
(B)           all other certificates, agreements, including Control Agreements
(as defined in the Security Agreement), pledge agreements or similar agreements
satisfactory to the Administrative Agent with respect to the jurisdictions set
forth on Schedule 4.01(a)(iii)(B) and instruments necessary to perfect the
Administrative Agent’s security interest in all Chattel Paper, all Instruments
and all Investment Property of each Loan Party (as each such term is defined in
the Security Agreement and to the extent required by the Security Agreement);
 
(C)           UCC financing statements in appropriate form for filing under the
UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable requirements
of Law in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Administrative Agent, desirable to perfect the Liens created, or
purported to be created, by the Collateral Documents; and
 
(D)           UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Administrative Agent deems necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Liens permitted by Section 7.01);
 
(iv)       evidence acceptable to the Administrative Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Collateral
Documents;
 
(v)       certificate of the secretary or assistant secretary of each Loan
Party, dated the Closing Date, certifying (A) that attached thereto is a true
and complete copy of each current Organization Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another
 


 
-60-
 
 


officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (v));
 
(vi)       a certificate as to the good standing or equivalent of each Loan
Party (in so-called “long-form” if available) (except where the Loan Party's
jurisdiction of organization does not recognize good standing or equivalent
status) as of a recent date, from such Secretary of State (or other applicable
Governmental Authority);
 
(vii)                  a favorable opinion of (A) Squire, Sanders & Dempsey
L.L.P., counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit H-1 with such changes
thereto, and with respect to such other matters concerning the Loan Parties and
the Loan Documents, as the Arrangers may reasonably request and (B) in-house
counsel to each Loan Party, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit H-2 with such changes thereto,
and with respect to such other matters concerning the Loan Parties and the Loan
Documents, as the Arrangers may reasonably request;
 
(viii)                  a favorable opinion of each local counsel listed on
Schedule 4.01(a)(viii), in each case, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit H-3 with such changes
thereto, and with respect to such other matters concerning the Loan Parties and
the Loan Documents, as the Arrangers may reasonably request;
 
(ix)       a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.01(e) and (f) and
4.02(a) and (b) have been satisfied; and (B) a calculation of the Consolidated
Leverage Ratio as of the last day of the fiscal quarter of the Borrower ended
December 31, 2009;
 
(x)       a business plan and budget of the Borrower and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of the Borrower,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the first
year following the Closing Date;
 
(xi)       evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance in form and substance satisfactory to the
Administrative Agent, naming the Administrative Agent, on behalf of the Lenders,
as an additional insured or loss payee and mortgagee, as the case may be, under
all insurance policies maintained with respect to the assets and properties of
the Loan Parties that constitutes Collateral;
 
(xii)                  “Pay-off” letters in form and substance reasonably
satisfactory to the Administrative Agent with respect to the Existing Borrower
Credit Agreement having been, or concurrently with the Closing Date being,
terminated and all Liens securing obligations under the Existing Borrower Credit
Agreement have been, or concurrently with the Closing Date are being, released;
and
 
(xiii)                  such other assurances, certificates, documents, consents
or opinions as the Administrative Agent, any L/C Issuer or any Arranger
reasonably may require.
 


 
-61-
 
 


(b)       (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
 
(c)           The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
 
(d)           The Closing Date shall have occurred on or before May 31, 2010.
 
(e)           After giving effect to the Transaction, the Borrower and its
Subsidiaries shall have outstanding no Indebtedness or preferred stock other
than (i) the Loans and other Credit Extensions, (ii) the Senior Notes, (iii) any
Permitted Receivables Facility and (iv) other Indebtedness listed on Schedule
7.02.
 
(f)           No Material Adverse Effect shall have occurred since September 30,
2009 and be continuing.
 
(g)           The Existing Trade Receivables Facility shall have been amended
and restated, and be effective.
 
Notwithstanding the foregoing, but without limiting the Arrangers’ discretion in
respect to certain items described above, the items identified on Schedule 6.21
may be delivered after the Closing Date pursuant to Section 6.21 and Schedule
6.21.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02           Conditions to All Credit Extensions
 
.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans), including on the
Closing Date, is subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections
 


 
-62-
 
 


5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, an L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01           Existence, Qualification and Power
 
.  Each Loan Party and each of its Material Subsidiaries (a) is duly organized
or formed, legally and validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents and consummate the Transaction, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.
 
5.02           Authorization; No Contravention
 
.  As of the Closing Date, the execution, delivery and performance by the
Borrower of this Agreement has been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of the Borrower’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation under a material
contract to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate any Law.  As of
the Closing Date, the execution, delivery and performance by each Loan Party of
each Loan Document has been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation under a material
contract to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
 
5.03           Governmental Authorization; Other Consents
 


 
-63-
 
 


.  On and after the Closing Date, except as already obtained, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person will be necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Credit Transaction, (b) the grant by
any Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) except as required by Sections 4.01, 6.12 and 6.15, the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except that certain
filings with the Federal Communications Commission (the “FCC”) may be required
in connection with the grant of a security interest in FCC licenses and the
exercise of remedies thereunder.  As of the Closing Date, all applicable waiting
periods in connection with the Credit Transaction have expired without any
action having been taken by any Governmental Authority restraining, preventing
or imposing materially adverse conditions upon the Credit Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.
 
5.04           Binding Effect
 
.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
5.05           Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements of the Borrower (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of the Borrower and its Subsidiaries, as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
 
(b)           The unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries dated December 31, 2009, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (x) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (y) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (x) and (y), to the absence of footnotes and to
normal year-end audit adjustments.
 
(c)           Since September 30, 2009, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
 
(d)           The consolidated and consolidating forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 were prepared in good faith and on the basis
of the assumptions stated therein, which assumptions were fair in light of the
condi-
 


 
-64-
 
 


tions existing at the time of delivery of such forecasts, and represented, at
the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.
 
5.06           Litigation
 
.  Except as set forth on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transaction, or (b) either individually or in the aggregate, if determined
adversely, would reasonably be expected to have a Material Adverse Effect.
 
5.07           No Default
 
.  Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08           Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)           The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, Liens securing Indebtedness or other obligations less than
$1,000,000 individually and Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
Investments in excess of $5,000,000 held by any Loan Party on the Closing Date
(or to be consummated within fifteen days after the Closing Date), showing as of
the Closing Date the amount, obligor or issuer and maturity, if any, thereof.
 
5.09           Environmental Matters.
 
(a)           Except as set forth on Schedule 5.09 or except as, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect:
 
(i)       The Borrower and its Subsidiaries and their businesses, operations,
facilities and property are in compliance with, and the Borrower and its
Subsidiaries have no liability under, any Environmental Laws;
 
(ii)       The Borrower and its Subsidiaries have obtained all Environmental
Permits required for the conduct of their businesses and operations, and the
ownership, operation and use of their facilities and property, under
Environmental Laws, and all such Environmental Permits are valid and in good
standing;
 
(iii)       (A) There has been no Release or, to the knowledge of the Borrower,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned,
 


 
-65-
 
 


leased or operated by the Borrower and its Subsidiaries during the period of
time when such property or facility was owned, leased or operated by the
Borrower and its Subsidiaries, that could reasonably be expected to result in
liability of the Borrower or any Subsidiary under or noncompliance by the
Borrower or any Subsidiary with any Environmental Law and (B) to the knowledge
of the Borrower’s vice president for environmental health and safety (or
equivalent successor officer otherwise named who is responsible for oversight of
environmental matters) and of the Borrower’s employees who report directly to
such vice president, there has been no Release or threatened Release of
Hazardous Materials on, at, under or from any property or facility owned, leased
or operated by the Borrower and its Subsidiaries during the period of time
before such property or facility was owned, leased or operated by the Borrower
and its Subsidiaries, that could reasonably be expected to result in liability
of the Borrower or any Subsidiary under or noncompliance by the Borrower or any
Subsidiary with any Environmental Law;
 
(iv)       There is no claim, notice, suit, action, complaint, demand or
proceeding pending or, to the knowledge of the Borrower and its Subsidiaries
threatened, against the Borrower or its Subsidiaries alleging actual or
potential liability under or violation of any Environmental Law (an
“Environmental Claim”), and, to the knowledge of the Borrower, there are no
actions, activities, occurrences, conditions, or incidents that could reasonably
be expected to form the basis of such an Environmental Claim; and
 
(v)       Neither the Borrower nor any of its Subsidiaries is currently
obligated to perform any action or otherwise incur any expense under any
Environmental Law pursuant to any Environmental Permit, order, decree, judgment
or agreement by which it is bound or has assumed by contract or agreement, and
none of them is conducting or financing, in whole or in part, any investigation,
response or other corrective action pursuant to any Environmental Law at any
facility or location.
 
(b)           Except as set forth in Schedule 5.09, no Lien has been recorded
or, to the knowledge of the Borrower and its Subsidiaries threatened, under any
Environmental Law with respect to any real property or other assets currently
owned by the Borrower or any of its Material Subsidiaries.
 
5.10           Insurance
 
.  The properties of the Borrower and its Material Subsidiaries are insured with
(i) financially sound and reputable insurance companies and (ii) insurance
companies that are not Affiliates of the Borrower (other than Ashmont Insurance
Company, Inc., which is an Affiliate of the Borrower, the Subsidiaries of
Ashmont Insurance Company, Inc. and their respective successors and assigns), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Material Subsidiary operates.
 
5.11           Taxes
 
.  The Borrower and its Subsidiaries have filed all Federal, state and other tax
returns and reports required to be filed, and have paid all Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted, which suspend enforcement or collection of the claim in
question and for which adequate reserves have been provided in accordance with
GAAP, except, where the failure to do so would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.  There are
no proposed tax assessments against the Borrower or any Subsidiary that would,
if made, individually or in the aggregate,
 


 
-66-
 
 


have a Material Adverse Effect.  Except as set forth on Schedule 5.11, neither
any Loan Party nor any Domestic Subsidiary thereof is party to any tax sharing
agreement.
 
5.12           ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by or will be timely filed according to the
applicable determination letter cycle with the IRS with respect thereto and, to
the best knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has been determined to be, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code), whose
accumulated benefit obligation as determined under Financial Accounting Standard
87 is greater than or equal to $30,000,000; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
 
(d)           Except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
with respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):
 
(i)       any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;
 
(ii)       the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
 
(iii)       each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
 
5.13           Subsidiaries; Equity Interests; Loan Parties
 


 
-67-
 
 


.  No Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 1(a) of the Perfection Certificate and all of the outstanding Equity
Interests in such Subsidiaries that are Pledged Collateral have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party in the
amounts specified on Schedules 9(a) and 9(b) to the Perfection Certificate free
and clear of all Liens except those created under the Collateral Documents.  No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Schedules 9(a) or 9(b) to the Perfection
Certificate.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  On and after the Closing
Date as and when required by Section 6.12, all Subsidiaries (other than CFCs,
Immaterial Subsidiaries, Regulated Subsidiaries and Special Purpose Finance
Subsidiaries) are Loan Parties.  Set forth on Schedules 1 or 2 to the Perfection
Certificate is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its organization,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any Loan Party that is not organized
under the laws of one of the states of the United States of America that does
not have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation.  The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to Section
4.01(a)(v) is a true and correct copy of each such document, each of which is
valid and in full force and effect.
 
5.14           Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15           Disclosure
 
.  The Borrower has disclosed to the Administrative Agent and the Lenders all
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
5.16           Compliance with Laws
 
.  Except as disclosed in Schedule 5.09, each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
5.17           Intellectual Property; Licenses, Etc
 


 
-68-
 
 


.  Each Loan Party and each of its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where the failure to own or possess the right to use such IP
Rights would not reasonably be expected to have a Material Adverse Effect.  To
the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person except where such
infringements, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
5.18           Solvency
 
.  After giving effect to the Transactions, the Borrower is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.
 
5.19           Casualty, Etc
 
.  Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
5.20           Labor Matters
 
.  As of the Closing Date, except as set forth on Schedule 5.20, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any of its Subsidiaries as of the Closing Date and neither
the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.  The
hours worked by and payments made to employees of the Borrower or any of its
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters where such violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
5.21           Collateral Documents
 
.  On and after the Closing Date:
 
(a)           The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Pledged Collateral and,
when (i) financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 5 to the Perfection Certificate and (ii) upon
the taking of possession or control by the Administrative Agent of the Pledged
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Pledged Collateral (other
than such Pledged Collateral in
 


 
-69-
 
 


which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction or is not required to be perfected
pursuant to this Agreement or any other Loan Document), in each case subject to
no Liens other than Liens permitted under the Loan Documents.
 
(b)           When the Security Agreement or a short form thereof is filed in
the United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by such Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents (as defined in the Security Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in such Security Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Liens permitted under the Loan Documents.
 
(c)           Each Collateral Document delivered pursuant to Sections 6.12 and
6.15 will, upon execution and delivery thereof, be effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings or recordings are made in the appropriate offices
as may be required under applicable law and (ii) upon the taking of possession
or control by the Administrative Agent of such Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
required by any Collateral Document or is not required to be perfected pursuant
to this Agreement or any other Loan Document), such Collateral Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the Liens permitted under the Loan Documents, as the foregoing
is warranted in, as applicable, paragraph (a), (b) or (c) of this Section 5.21.
 
5.22           Reportable Transactions
 
.  Neither the Borrower nor any of its Subsidiaries expects to identify one or
more of the Loans under this Agreement as a “reportable transaction” on IRS Form
8886 filed with the U.S. tax returns for purposes of Section 6011, 6111 or 6112
of the Code or the Treasury Regulations promulgated thereunder.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary (other than
Unrestricted Subsidiaries) to:
 
6.01           Financial Statements
 
.  Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
 
(a)           promptly when available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fis-
 


 
-70-
 
 


cal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and
 
(b)           promptly when available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending March 31, 2010), a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
6.02           Certificates; Other Information
 
.  Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), to the extent obtainable with commercially
reasonable efforts, a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower;
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of di-
 


 
-71-
 
 


rectors (or the audit committee of the board of directors) of any Loan Party by
independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           promptly, but in any event within 30 days after the end of each
fiscal year of the Borrower, a report summarizing the material insurance
coverage with respect to property and/or risks located in the United States
(specifying type, amount and carrier) in effect for each Loan Party and its
Material Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, to the extent
permitted by Law;
 
(h)           not later than five Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all material notices, requests
and other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement evidencing or governing Indebtedness that exceeds the
Threshold Amount and, from time to time upon request by the Administrative
Agent, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;
 
(i)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding pursuant to any Environmental Law against or of any claimed
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would reasonably be expected to
have a Material Adverse Effect;
 
(j)           concurrently with the delivery of financial statements pursuant to
Section 6.01(a), deliver to the Administrative Agent a Perfection Certificate
Supplement (or a certificate confirming that there has been no change in
information since the date of the Perfection Certificate or latest Perfection
Certificate Supplement) and a certificate of a Responsible Officer and the chief
legal officer of the Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
 


 
-72-
 
 


continuation statements to be filed within such period and except to the extent
that perfection is not then required pursuant to any provision of this Agreement
or any other Loan Document);
 
(k)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;
 
(l)           (A) Upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower, any Subsidiary or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by the
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (B) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan have not been requested, the applicable entity shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and
 
(m)           Within 60 days after the beginning of each fiscal year, a budget
for the Borrower in form reasonably satisfactory to the Administrative Agent,
but to include balance sheets, statements of income and sources and uses of
cash, for (i) each fiscal quarter of such fiscal year prepared in reasonable
detail and (ii) each of the two fiscal years immediately following such fiscal
year, prepared in summary form, in each case, with appropriate presentation and
discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of the chief executive officer, chief financial
officer, treasurer or controller of the Borrower to the effect that, to the good
faith belief of such officer, the budget is a reasonable estimate for the
periods covered thereby and, promptly when available, any significant revisions
of such budget.  Notwithstanding anything to the contrary in this Section
6.02(m), after the Borrower achieves an Investment Grade Rating, the obligation
to provide the documents described in this Section 6.02(m) shall be suspended
until, if ever, the Loan Parties thereafter are required to provide Collateral
pursuant to Section 10.19(b).
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower
 


 
-73-
 
 


shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.03           Notices
 
.  Promptly following a Responsible Officer’s knowledge thereof, notify the
Administrative Agent:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
 
(c)           of the occurrence of any ERISA Event;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.09(b);
 
(e)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), and (ii) receipt
 

 
 
-74-
 
 
 
of any Extraordinary Receipt for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.04(b)(iii); and
 
(f)           of any announcement by a Rating Agency of any change in a Debt
Rating, including outlook.
 
Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04           Payment of Obligations
 
.  Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, if such contest
suspends enforcement or collection of the claim in question; (b) all lawful
claims before by law they become a Lien upon its property that would cause a
breach of Section 7.01; and (c) all Indebtedness that exceeds the Threshold
Amount, as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.
 
6.05           Preservation of Existence, Etc
 
.  (a) Preserve, renew and maintain in full force and effect the Borrower’s and
its Material Subsidiaries’ legal existence and good standing (or equivalent
status) under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 7.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses, approvals and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
 
6.06           Maintenance of Properties
 
.
 
(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and
 
(b)           make all necessary repairs thereto and renewals and replacements
thereof; and
 
(c)           use a standard of care typical in the industry in the operation
and maintenance of its facilities, in the case of each of (a), (b) and (c),
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
6.07           Maintenance of Insurance
 
.
 


 
-75-
 
 


(a)           Maintain with (i) financially sound and reputable insurance
companies and (ii) insurance companies that are not Affiliates of the Borrower
(other than Ashmont Insurance Company, Inc., which is an Affiliate of the
Borrower, the Subsidiaries of Ashmont Insurance Company, Inc. and their
respective successors and assigns), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
companies.
 
(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable in the case of insurance relating to
Collateral and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.
 
6.08           Compliance with Laws
 
.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
6.09           Books and Records
 
.  Maintain proper books of record and account, in which full, true and correct
entries in material conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
 
6.10           Inspection Rights
 
.  Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and reasonable frequency,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11           Use of Proceeds
 
.  Use the proceeds of the Credit Extensions (i) to finance the Refinancing,
(ii) to pay fees and expenses incurred in connection with the Transaction and
(iii) to provide Letters of Credit, ongoing working capital and credit for
general corporate purposes not in contravention of any Law or of any Loan
Document.
 
6.12           Covenant to Guarantee Obligations and Give Security
 


 
-76-
 
 
.
 
(a)           Subject to this Section 6.12, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof) (i)
execute and deliver to the Administrative Agent such amendments or supplements
to the relevant Collateral Documents or such other documents as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Liens permitted
under the Loan Documents, and (ii) take all actions necessary to cause such Lien
to be duly perfected to the extent required by such Collateral Document in
accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.  The Borrower shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall require to confirm the validity, perfection and
priority of the Lien of the Collateral Documents on such after-acquired
properties.
 
(b)           With respect to any Person that is or becomes a Subsidiary (other
than an Immaterial Subsidiary or Special Purpose Finance Subsidiary) after the
Closing Date or any Subsidiary that ceases to be an Immaterial Subsidiary or
Special Purpose Finance Subsidiary, promptly (and in any event (A) within 30
days after such Person becomes a Subsidiary or (B) within 30 days after
financial statements have been delivered pursuant to Section 6.01 (commencing
with the financial statements for the quarter ending December 31, 2008)
indicating that such Subsidiary has ceased to be an Immaterial Subsidiary or
Special Purpose Finance Subsidiary, as the case may be) (i) deliver to the
Administrative Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary (other than (x) a Foreign Holdco or (y) a Regulated
Subsidiary or other Subsidiary, in each case in this clause (y) to the extent
that the pledge of Equity Interests of such Subsidiary would be prohibited by
applicable law) that are directly owned by the Borrower or a Guarantor, together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Equity Interests, and all intercompany notes owing from such Subsidiary to any
Loan Party together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (other than a Regulated Subsidiary, CFC or other Subsidiary to the
extent a Guaranty by it would be prohibited by applicable law) (A) to execute a
joinder agreement to the Guaranty or such comparable documentation to become a
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto (provided that, in the case of any
Foreign Holdco, recourse on any Guarantee by such Foreign Holdco shall be
limited to the Collateral pledged by such Foreign Holdco and may be limited to
the extent required by the law of such Foreign Holdco’s jurisdiction of
organization) and (B) to take all actions necessary or advisable in the opinion
of the Administrative Agent to cause the Lien created by the applicable Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.  Notwithstanding the foregoing, the Equity Interests
required to be delivered to the Administrative Agent pursuant to clause (i) of
this Section 6.12(b) shall not include any Equity Interests of (x) a Foreign
Holdco or (y) a Regulated Subsidiary or other Subsidiary, in each case in this
clause (y) which is prohibited by Law from pledging Equity Interests of such
Subsidiary, or a CFC created or acquired after the Closing Date (including
Equity Interests of a Subsidiary that are held by a CFC) other than (A) Voting
Stock of any Subsidiary which is a first-tier CFC or Foreign Holdco that is an
Immaterial Subsidiary and not a Guarantor representing 65% of the total voting
power of all outstanding Voting Stock of such Subsidiary and (B) 100% of the
Equity Interests not constituting Voting Stock of any such Subsidiary, except
that any such Equity Interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Stock for purposes of this Section 6.12(b).
 
 


 
-77-
 
 


(c)           Notwithstanding anything to the contrary in this Section 6.12, the
Collateral shall not include assets in circumstances where the Administrative
Agent determines that the cost of obtaining pledge or security interest in such
assets is excessive in relation to the benefit thereof.
 
(d)           Notwithstanding anything to the contrary in this Section 6.12, if
any Person ceases to be a Guarantor in accordance with this Agreement as a
result of a transaction permitted hereunder or as a result of ceasing to be a
Material Subsidiary (other than Ashland Licensing and Intellectual Property LLC
and Ash GP LLC (in the case of Ash GP LLC, so long as Ash GP LLC is the general
partner of AshOne C.V.)), the Administrative Agent will, at the Borrower’s
expense and upon receipt of any certifications reasonably requested by the
Administrative Agent in connection therewith and in accordance with Section
9.10, execute and deliver to such Person such documents as such Person may
reasonably request to evidence the release of such Person from its obligations
hereunder and under the other Loan Documents.
 
(e)           Upon the occurrence of an Event of Default, the Loan Parties shall
promptly grant a security interest to the Administrative Agent for the benefit
of the Lenders in all such property and assets of the Borrower and its
Subsidiaries that are not already Collateral, as the Administrative Agent shall
reasonably request, pursuant to such security documents, mortgages, pledges and
each other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
such property and assets as Collateral and any other financing statements or
instruments of perfection required by such instruments to be filed with respect
to the security interests in property and fixtures created pursuant any mortgage
and any other document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or lien on such property and assets, in a
form reasonably satisfactory to the Administrative Agent.
 
6.13           Compliance with Environmental Laws
 
.  Except where the failure to comply therewith would not reasonably be expected
to have a Material Adverse Effect, comply, and, to the extent permitted by Law
and attainable using commercially reasonable efforts, cause all lessees and
other Persons operating or occupying its properties and facilities to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations, properties and
facilities; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to address
Hazardous Materials at, on, under or emanating from any of its properties or
facilities, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such actions to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.14           Preparation of Environmental Reports
 
.  If an Event of Default is continuing relating to Section 5.09 or Section
6.13, or if the Administrative Agent at any time has reason to believe that
there exist violations of Environmental Laws by any Loan Party or any of its
Subsidiaries or that there exist any Environmental Liabilities or Environmental
Claims, in each case which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, then the following procedure
shall be implemented:
 
(a)           The Administrative Agent shall notify the Loan Parties that it
intends to seek an environmental audit and/or assessment report meeting the
description in subsection (c) below, and shall consult with the Loan Parties on
the facts and circumstances giving rise to the intent;
 
 


 
-78-
 
 


 (b)           The Loan Parties shall have ten (10) business days to provide a
response to and otherwise consult with the Administrative Agent and the Required
Lenders;
 
(c)           If, after the consultation described  in subsections (a) and (b)
above,  the Administrative Agent and the Required Lenders believe it necessary,
each Loan Party shall, at the request of the Required Lenders, provide to the
Lenders within 60 days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report for any of its properties or
facilities which is the subject of any such Event of Default, violation,
Environmental Liability, and/or Environmental Claim (“Environmental Audit”).  An
Environmental Audit may include, where appropriate, soil, air, surface water and
groundwater sampling and testing.  The Environmental Audit shall be prepared by
an environmental consulting firm acceptable to the Administrative Agent.  The
Environmental Audit will, as relevant,  indicate the presence or absence of any
such violation, and/or the presence, absence, Release or threat of Release of
Hazardous Materials and shall include the estimated cost of any compliance,
removal, remedial or other action required to correct any such Event of Default,
or violation, and/or to address any such Environmental Liability and/or
Environmental Claim;
 
(d)           Without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such audit and/or report will not be provided within the time referred to above,
the Administrative Agent may retain an environmental consulting firm to prepare
such audit and/or report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property or facility
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties or facilities to undertake such an
audit and/or assessment; and
 
(e)           Without limiting any term or provision of Section 10.07, in
implementing the above described procedures, the Administrative Agent and
Required Lenders will undertake steps deemed reasonable by them under the
circumstances to accommodate specific requests by the Loan Parties to maintain
as confidential information concerning litigation or regulatory compliance
strategy provided to them by the Loan Parties pursuant to this Section.
 
6.15           Further Assurances
 
.  Promptly upon the reasonable request of the Administrative Agent or any
Lender, at the Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Collateral Documents or otherwise deemed by the Administrative Agent
reasonably necessary or desirable for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted by the applicable Collateral Document, or obtain any
consents or waivers as may be necessary or appropriate in connection
therewith.  Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument
 

 
-79-
 
 

executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.  The Borrower shall deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Collateral Documents.  Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may require.
 
6.16           Compliance with Terms of Leaseholds
 
.  Make all payments and otherwise perform all obligations in respect of all
leases of real property to which the Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.
 
6.17           Lien Searches
 
.  Promptly following receipt of the acknowledgment copy of any financing
statements filed under the Uniform Commercial Code in any jurisdiction by or on
behalf of the Secured Parties, deliver to the Administrative Agent completed
requests for information listing such financing statement and all other
effective financing statements filed in such jurisdiction that name any Loan
Party as debtor, together with copies of such other financing statements.
 
6.18           Material Contracts
 
.  Perform and observe all the terms and provisions of each material contract to
be performed or observed by it, maintain each such material contract in full
force and effect and enforce each such material contract in accordance with its
terms, except for valid business reasons as determined by the Borrower or such
Subsidiary in its sole judgment (unless such exception would reasonably be
expected to have a Material Adverse Effect), and in each case, except where the
failure to do so, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
 
6.19           Designation as Senior Debt
 
.  Designate all Obligations as “Designated Senior Indebtedness” (or similar
term) under, and defined in, any subordinated indebtedness of the Borrower and
its Subsidiaries.
 
6.20           Designation of Unrestricted Subsidiaries
 
.  Subject to Section 7.17 and so long as no Default has occurred and is
continuing, at the option of the Borrower, designate any Subsidiary of the
Borrower (other than Ashland Licensing and Intellectual Property LLC and Ash GP
LLC (in the case of Ash GP LLC, so long as Ash GP LLC is the general partner of
AshOne C.V.)) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) in the case of designating a Subsidiary as an
Unrestricted Subsidiary, on a Pro Forma Basis, the Borrower’s Consolidated
Leverage Ratio shall be less than or equal to 2.25:1.00 and (ii) no Subsidiary
 
 
-80-
 
 


may be re-designated an Unrestricted Subsidiary if it was previously designated
an Unrestricted Subsidiary.  Upon the effectiveness of the designation of a
Subsidiary as an Unrestricted Subsidiary, such Unrestricted Subsidiary shall for
all purposes be deemed not to be a “Subsidiary” under and pursuant to this
Agreement or any other Loan Document, unless and until such time, if ever, as it
is re-designated to be a Subsidiary as herein provided.  Upon the effectiveness
of the designation of a Subsidiary that is a Guarantor as an Unrestricted
Subsidiary, such Subsidiary shall cease to be a Guarantor, and it shall be
released from the Guaranty, the Security Agreement and any other Loan Document
to which it is a party.  The re-designation of any Unrestricted Subsidiary as a
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time;
provided that, by way of clarification and not limitation, such designation
shall not be construed to be an acquisition by the Borrower or the Subsidiary
that is the parent of such Unrestricted Subsidiary for the purposes of Section
7.03.  Upon the effectiveness of the re-designation of any Unrestricted
Subsidiary as a Subsidiary, such Subsidiary shall be subject to the requirements
of Section 6.12.
 
6.21           Post-Closing Collateral Matters
 
.  Execute and deliver the documents and complete the tasks set forth on
Schedule 6.21, in each case within the time limits specified on such schedule
unless extended or waived by the Administrative Agent in its sole discretion.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
 
7.01           Liens
 
.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower or any of its Material Subsidiaries
as debtor, or assign any accounts or other right to receive income, other than
the following:
 
(a)           Liens pursuant to any Loan Document including Liens securing an
L/C Issuer pursuant to Section 2.03(a)(iii)(F);
 
(b)           Liens existing on the Closing Date and listed on Schedule 5.08(b)
and any renewals or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(e), (iii) the direct or any
contingent obligor with respect thereto is not changed (except for releases
thereof), and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(e);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and either (i) such contest suspends enforcement or
collection of the claim in question, or (ii) the Borrower or such Subsidiary
takes such actions as are reasonably necessary to replace or substitute such
Lien with a bond or equivalent surety or otherwise prevent the forfeiture or
sale of the subject property or asset as a result of the enforcement or
collection of the claim in question;
 
 
-81-
 
 


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person either
(i) such contest suspends enforcement or collection of the claim in question, or
(ii) the Borrower or such Subsidiary takes such actions as are reasonably
necessary to replace or substitute such Lien with a bond or equivalent surety or
otherwise prevent the forfeiture or sale of the subject property or asset as a
result of the enforcement or collection of the claim in question;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA, and, for Foreign
Subsidiaries only, retirement plans of such Foreign Subsidiaries;
 
(f)           deposits or other security to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations
(including obligations under Environmental Laws), surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.02(g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           Liens on Permitted Securitization Transferred Assets arising in
connection with the Permitted Receivables Facilities;
 
(k)           other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding; provided
that no such Lien shall extend to or cover any Collateral;
 
(l)           Liens securing Indebtedness outstanding of Foreign Subsidiaries
permitted hereunder in an aggregate principal amount not to exceed $200,000,000
at any time outstanding;
 
(m)           Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions permitted under
this Agreement in an amount not to exceed $5,000,000;
 
(n)           (i) set-off rights or (ii) Liens arising in connection with
repurchase agreements that are Investments permitted under Section 7.03;
 
(o)           Liens arising pursuant to Law in favor of a Governmental Authority
in connection with the importation of goods in the ordinary course of business;
and
 
 
-82-
 
 


(p)           the replacement, extension or renewal of any Lien permitted by
clauses (i) and (j) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (other than releases thereof)
(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby.
 
7.02           Indebtedness
 
.  Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodity prices and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
 
(b)           Indebtedness evidenced by the Senior Notes and, in each case, any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and the direct or any contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, further,
that the terms relating to amortization, maturity, ranking, collateral and other
material terms taken as a whole of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
provided, further, that no Subsidiary of the Borrower that is not a Guarantor of
the Obligations shall be a guarantor of the Senior Notes or any refinancings,
refundings, renewals or extensions thereof;
 
(c)           Indebtedness of (i) a Subsidiary of the Borrower owed to the
Borrower or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall
(A) in the case of Indebtedness owed to a Loan Party, constitute “Pledged
Collateral” under the Security Agreement, (B) be subject to an Intercompany Note
Subordination Agreement and on terms acceptable to the Administrative Agent, and
(C) be otherwise permitted under the provisions of Section 7.03 and (ii) a Loan
Party to another Loan Party;
 
(d)           Indebtedness (including Guarantees) under the Loan Documents;
 
(e)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligors with respect thereto are not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of
 
 
-83-
 
 


any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
 
(f)           Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;
 
(g)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that on a Pro
Forma Basis, the Borrower shall be in compliance with Section 7.11 for the most
recently ended Measurement Period;
 
(h)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the Closing Date in accordance with the terms of Section 7.03(g),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower);
 
(i)           Indebtedness incurred by Foreign Subsidiaries in an aggregate
amount not to exceed $300,000,000 at any time outstanding;
 
(j)           other unsecured Indebtedness of the Loan Parties; provided that
(i) no Default shall exist or result therefrom, (ii) such Indebtedness shall
require no amortization payments and shall not have a scheduled maturity prior
to the date that is 180 days following the Maturity Date and the non-economic
terms, covenants and conditions of such Indebtedness are not materially less
favorable to the obligor thereon or to the Lenders than the Obligations;
provided that the restrictions set forth in this clause (ii) shall not apply
with respect to up to an aggregate of $25,000,000 principal amount of
Indebtedness incurred under this clause (j), (iii) if such Indebtedness is
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations, (iv) no Subsidiary (other
than a Guarantor) is an obligor under such Indebtedness (including pursuant to
any Guarantee thereof) and (v) on a Pro Forma Basis, the Borrower shall be in
compliance with Section 7.11 for the most recently ended Measurement Period;
provided, further, that up to $50,000,000 aggregate principal amount of
Indebtedness incurred under this clause (j) may be secured by Liens permitted
under Section 7.01(l);
 
(k)           Indebtedness to the Receivables Financiers arising under or
incidental to the Permitted Receivables Facilities not to exceed $400,000,000 at
any time outstanding; and to the extent that any purported sale, transfer or
contribution of Permitted Securitization Transferred Assets from the Borrower or
any Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not
to constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;
 
(l)           Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by the Borrower or any of its Subsidiaries in the ordinary course of
business in an aggregate amount for all such Indebtedness under this clause (l)
not to exceed $75,000,000 at any time outstanding; and
 
 
-84-
 
 


(m)           other unsecured Indebtedness the aggregate unpaid principal amount
of which shall not at any time exceed $200,000,000.
 
7.03           Investments
 
.  Make or hold any Investments, except:
 
(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents;
 
(b)           advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date or as a result of any
transaction permitted under Section 7.04 or 7.05, (ii) additional Investments by
the Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the Closing Date not to exceed $75,000,000 during
each fiscal year; provided that in the event the Borrower received a return of
any Investment, an amount equal to such return, not to exceed the amount of the
original Investment, shall be available for Investments in the fiscal year in
which such return is received and thereafter; provided, further, that all
unsecured amounts of such $75,000,000 scheduled with respect to any year may be
carried over into successive years, (v) Investments by the Borrower (or a
Subsidiary) pursuant to the Proposed Castings Joint Venture Transaction, which
may also include not more than $10,000,000 in cash and Cash Equivalents, and
(vi) Investments in other joint venture entities that are not Subsidiaries in an
aggregate amount invested not to exceed $75,000,000 during each fiscal year;
provided that in the event the Borrower received a return of any Investment, an
amount equal to such return, not to exceed the amount of the original
Investment, shall be available for Investments in the fiscal year in which such
return is received and thereafter; provided, further, that the unused amount in
any year may be carried over into successive years, and not to exceed
$200,000,000 since the Closing Date;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02, including, without
limitation, Guarantees that constitute a portion of the Indebtedness incurred
pursuant to clause (m) thereof;
 
(f)           Investments existing on the Closing Date or to be consummated
within fifteen days after the Closing Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(c), to the extent required to
be disclosed thereon;
 
(g)           the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property of, or business unit or division
or any Person that, upon the consummation thereof, will be wholly-owned directly
by the Borrower or one or more of its wholly
 
 
-85-
 
 


owned Subsidiaries (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):
 
(i)       the Loan Parties and any such newly-created or acquired Subsidiary
shall comply with the requirements of Section 6.12;
 
(ii)       the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be substantially the same
lines of business or shall be substantially related, reasonably complementary or
incidental thereto as one or more of the principal businesses of the Borrower
and its Subsidiaries in the ordinary course;
 
(iii)       immediately before and immediately after giving pro forma effect to
such purchase or acquisition, the Borrower and its Subsidiaries shall have
Liquidity of at least $200,000,000;
 
(iv)       after giving effect to such purchase or acquisition on a Pro Forma
Basis, the Consolidated Leverage Ratio shall be at least 0.25 less than the
Consolidated Leverage Ratio set forth in Section 7.11(a) for the most recently
ended Measurement Period; provided that, for purposes of this calculation,
Consolidated Indebtedness shall be calculated to include the maximum amounts
payable pursuant to any earnout or similar contingent obligations in connection
with such purchase or acquisition and any previous purchase or acquisition;
 
(v)       (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing; and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and
 
(vi)       as to any such acquisition involving Cash Consideration of more than
$50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
 
(h)           any Investment by the Borrower and its Subsidiaries in a Special
Purpose Finance Subsidiary which, in the judgment of the Borrower, is prudent
and reasonably necessary in connection with, or otherwise required by the terms
of, any Permitted Receivables Facility;
 
(i)           other Investments not exceeding $100,000,000 in the aggregate at
any one time; and
 
(j)           any designation of Subsidiaries as Unrestricted Subsidiaries in
compliance with Sections 6.20 and 7.17.
 
 
-86-
 
 


7.04           Fundamental Changes
 
.  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
 
(a)           any Subsidiary may merge or consolidate with (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries; provided that when any Loan Party is merging
with another Subsidiary (which may be another Loan Party), the continuing or
surviving Person shall be a Loan Party;
 
(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;
 
(c)           any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
 
(d)           so long as no Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto, in the case of any such merger or consolidation to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving
corporation or (ii) such merger or consolidation otherwise complies with Section
7.03;
 
(e)           the Borrower may merge with any other Person, but only so long as
(i) such merger effects a re-domestication of the Borrower’s jurisdiction of
formation, (ii) each of the Re-Domestication Requirements shall have been
satisfied, and (iii) at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing; and
 
(f)           Dispositions permitted by Section 7.05.
 
7.05           Dispositions
 
.  Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property in the ordinary
course of business, or property no longer used or useful in the business of the
Borrower or such Subsidiary, whether now owned or hereafter acquired;
 
(b)           Dispositions of inventory and Cash Equivalents (other than the
auction rate securities referred to in Section 7.05(j)) in the ordinary course
of business;
 
(c)           Dispositions of equipment or real property with a value not in
excess of $20,000,000 other than through a lease transaction to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or to
Indebtedness incurred to acquire such replacement property; and Dispositions of
equipment or real property through a lease transaction to the extent that such
lease is on fair and reasonable terms in an arm’s length transaction;
 
 
-87-
 
 


(d)           Dispositions of property by any Subsidiary to the Borrower or by
the Borrower or any Subsidiary to a wholly-owned Subsidiary; provided that if
the transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor;
 
(e)           (i) Dispositions permitted by Section 7.04, (ii) Dispositions for
fair market value in a transaction in exchange for which an Investment permitted
by Section 7.03 is received and (iii) Dispositions of the Casting Solutions
Business or portions thereof pursuant to the Proposed Castings Joint Venture
Transaction;
 
(f)           Dispositions by the Borrower and its Subsidiaries of property
pursuant to (i) sale-leaseback transactions, provided that the book value of all
property so Disposed of shall not exceed $50,000,000 in any fiscal year; and
(ii) lease and sublease transactions entered into in the ordinary course of
business;
 
(g)           licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;
 
(h)           subject to the terms of Section 7.17, Dispositions by the Borrower
and its Subsidiaries not otherwise permitted under this Section 7.05; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) for any Disposition other than Dispositions
constituting some or all of the Borrower’s contribution to a joint venture,
Dispositions to Unrestricted Subsidiaries or Subsidiary Stock Distributions, at
least 75% of the price for such asset shall be paid to the Borrower or such
Subsidiary solely in cash, and (iii) no Disposition under this Section 7.05(h)
shall exceed 12.5% of the Borrower’s Consolidated Total Assets at the time of
determination unless on a Pro Forma Basis the Borrower’s Consolidated Leverage
Ratio is less than or equal to 2.25:1.00 (which determinations shall be made by
reference to Consolidated Total Assets and the Consolidated Leverage Ratio as of
the end of the fiscal quarter most recently ended for which the Borrower has
delivered to the Lenders financial statements pursuant to Section 6.01);
 
(i)           Dispositions of Permitted Securitization Transferred Assets
pursuant to the Permitted Receivables Facilities; and
 
(j)           Dispositions of auction rate securities held by the Borrower or
any Subsidiary on the Closing Date.
 
provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i) or (h) (to the extent a
Disposition under such clause (h) is a Subsidiary Stock Distribution) of this
Section 7.05) shall be for fair market value, as determined reasonably and in
good faith by, as the case may be, the Borrower or the applicable Subsidiary.
 
7.06           Restricted Payments
 
.  Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
 
 
-88-
 
 


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
 
(d)           Restricted Payments made to shareholders of any Person (other than
an Affiliate) acquired by merger pursuant to an acquisition permitted under this
Agreement;
 
(e)           Restricted Payments by the Borrower and its Subsidiaries not
otherwise permitted under this Section 7.06; provided that (i) at the time of
such Restricted Payment, no Default shall exist or would result from such
Restricted Payment, (ii) before and after giving effect to such Restricted
Payment, the undrawn availability under the Facility (reflecting the maximum
amount drawable under Letters of Credit) shall not be less than $100,000,000 and
(iii) all such Restricted Payments since November 13, 2008 shall not exceed the
sum of (y) 50% of the Consolidated Net Income of the Borrower for the period
(taken as one accounting period) from the fiscal quarter that first begins after
November 13, 2008, to the end of the Borrower’s most recently ended fiscal
quarter for which financial statements and the related Compliance Certificate
have been provided to the Lenders pursuant to Section 6.01 (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit) and (z) the Net Cash Proceeds received from the sale or issuance by the
Borrower of any of its Equity Interests (other than Disqualified Equity
Interests);
 
(f)           subject to the terms of Section 7.17, Restricted Payments by the
Borrower made to distribute the stock of one or more Subsidiaries of the
Borrower (a “Subsidiary Stock Distribution”); provided that on a Pro Forma Basis
the Borrower’s Consolidated Leverage Ratio shall be less than 2.25:1.00; and
 
(g)           Restricted Payments by the Borrower and its Subsidiaries not
otherwise permitted under this Section 7.06 (other than Restricted Payments
consisting of divisions, lines of business or the stock of Subsidiaries);
provided that on a Pro Forma Basis the Borrower’s Consolidated Leverage Ratio
shall be less than 2.25:1.00.
 
7.07           Change in Nature of Business
 
.  Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any business substantially related, reasonably complementary or
incidental thereto.
 
7.08           Transactions with Affiliates
 
.  Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties, other transactions between or among any two or more
of the Borrower and its Subsidiaries that are permitted under Section 7.03, 7.04
or 7.05, or the Permitted Receivables Facilities.
 
 
-89-
 
 


7.09           Burdensome Agreements
 
.  Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document and/or the Senior Notes Documents) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the Closing
Date and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower
(and in each case under clauses (A) and (B), any renewal, extension or
replacement thereof so long as such renewal, extension or replacement does not
expand the scope of such Contractual Obligations to any material extent), (ii)
of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(k) solely to the extent any such
negative pledge relates to the Permitted Securitization Transferred Assets or
the assets of the Special Purpose Finance Subsidiary; or (b) requires the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person, except as in effect on the Closing Date and
set forth on Schedule 7.09.
 
7.10           Use of Proceeds
 
.  Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11           Financial Covenants
 
.
 
(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of the Borrower set
forth below to be greater than the ratio set forth below opposite such period:
 
Four Fiscal Quarters Ending
Maximum
Consolidated
Leverage Ratio
Closing Date through September 30, 2010
3.25:1.00
December 31, 2010 through September 30, 2011
3.00:1.00
December 31, 2011 and each fiscal
quarter thereafter
2.75:1.00

 
(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than the ratio set forth below opposite such fiscal quarter:
 
Four Fiscal Quarters Ending
Minimum Consolidated
Fixed Charge Coverage
Ratio

 
 
-90-
 
 
Closing Date through September 30, 2010
1.25:1.00
December 31, 2010
and each fiscal quarter
thereafter
1.50:1.00

 
7.12           Amendments of Organization Documents
 
.  Amend any of its Organization Documents in any way that has a material and
adverse effect on the interests of the Lenders or the Administrative Agent.
 
7.13           Accounting Changes
 
.  Make any change in (a) accounting policies or reporting practices that is not
an acceptable change under GAAP or (b) fiscal year.
 
7.14           Prepayments, Etc. of Indebtedness
 
.  Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, the Senior Notes, any Indebtedness incurred under
Section 7.02(j) or any Indebtedness subordinated in right of payment to the
Obligations, except (a) refinancings and refundings of such Indebtedness in
compliance with Section 7.02, (b) Indebtedness incurred pursuant to the proviso
to clause (ii) of Section 7.02(j), (c) conversion of the Senior Notes into, or
payment for any purchase of Senior Notes with, Equity Interests (other than
Disqualified Equity Interests) of the Borrower and (d) prepayments, redemptions,
purchases, defeasances or other satisfactions prior to maturity thereof so long
as, (i) immediately before and immediately after giving pro forma effect
thereto, the Borrower and its Subsidiaries shall have Liquidity of at least
$200,000,000 and (ii) no Default has occurred and is continuing.
 
7.15           Amendment, Etc., of Indebtedness
 
.  Except to the extent not materially adverse individually or in the aggregate
to the interests of the Arrangers or Lenders, amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.02,
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02.  Notwithstanding the foregoing, the Borrower shall not, nor shall
it permit any Subsidiary to, increase the principal amount of Indebtedness
outstanding as of the date hereof under the Pari Passu Indenture.
 
7.16           Foreign Holdcos
 
.  In the case of any Foreign Holdco, engage in any business or activity other
than (a) the ownership of CFCs, (b) maintaining its corporate existence, (c)
participating in tax, accounting and other administrative activities as the
parent of a CFC, (d) the execution and delivery of the Loan Documents to which
it is a party and the performance of its obligations thereunder, (e) in the case
of Ashland International Holdings, Inc., Valvoline International, Inc., Hercules
Paper Holdings, Inc., AshOne C.V., Hercules Investments Sarl and any other
Foreign Holdco existing on the Closing Date the continuation of activities being
conducted by them on the Closing Date so long as there is no material change in
the nature or material increase in the relative quantity of such activities
thereafter, (f) the execution and delivery of a guaranty of the Senior Notes
(provided that if the guaranty of such Foreign Holdco of the Obligations is
limited then the guaranty of the Senior Notes will be limited in substantially
the same manner) and (g) activities incidental to the businesses or activities
described in clauses (a) through (f) of this Section.
 
 
 
-91-
 
 
7.17           Distribution Cap
 
.  Notwithstanding anything to the contrary herein, make any (i) Disposition
pursuant to Section 7.05(h), (ii) Restricted Payment pursuant to Section
7.06(f), or (iii) designation of an Unrestricted Subsidiary pursuant to Section
6.20, if at the time, after giving Pro Forma Effect to such Disposition,
Restricted Payment or designation, as the case may be, (a) the sum of (x) all
Dispositions made pursuant to Section 7.05(h), (y) all Restricted Payments made
as Subsidiary Stock Distributions pursuant to Section 7.06(f), and (z) the
Consolidated Total Assets of all Unrestricted Subsidiaries, exceeds 25% of the
Borrower’s Consolidated Total Assets at the time of determination (which
determination shall be made by reference to Consolidated Total Assets as of the
end of the fiscal quarter most recently ended for which the Borrower has
delivered to the Lenders financial statements pursuant to Section 6.01) and (b)
the sum of (x) all Restricted Payments made as Subsidiary Stock Distributions
pursuant to Section 7.06(f) and (y) the Consolidated Total Assets of all
Unrestricted Subsidiaries, exceeds 12.5% of the Borrower’s Consolidated Total
Assets at the time of determination (which determination shall be made by
reference to Consolidated Total Assets as of the end of the fiscal quarter most
recently ended for which the Borrower has delivered to the Lenders financial
statements pursuant to Section 6.01).
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01           Events of Default
 
.  Any of the following occurring or existing on or after the Closing Date shall
constitute an “Event of Default”:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a), 6.10, 6.11, 6.21 or Article VII, (ii) any of the Guarantors fails to
perform or observe any term, covenant or agreement contained in the Guaranty or
(iii) any of the Loan Parties fails to perform or observe any term, covenant or
agreement contained in the Security Agreement; or
 
(c)           Other Defaults.  (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in either of Section 6.12 or 6.18 and such
failure continues for 15 days following the earlier of (A) notice thereof to the
Borrower from the Administrative Agent or any Lender; or (B) knowledge thereof
by a Responsible Officer; or (ii) any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above or
clause (i) of this Section 8.01(c)) contained in any Loan Document on its part
to be performed or observed and such failure continues for 30 days following the
earlier of (A) notice thereof to the Borrower from the Administrative Agent or
any Lender; or (B) knowledge thereof by a Responsible Officer; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party in Article V, in any other Loan Document, or in
any document delivered in connection herewith
 
 
 
-92-
 
 
or therewith shall be incorrect or misleading in any material respect (except
that any representation and warranty that is qualified as to “materiality“ or
“Material Adverse Effect” shall be true and correct) when made or deemed made;
or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise but only after any required
notice, the expiration of any permitted grace period or both) in respect of the
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
(but only after any required notice, the expiration of any permitted grace
period or both) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or (iii) there occurs a
termination event or event of default under any Permitted Trade Receivables
Facility when the amount outstanding (including undrawn committed or available
amounts) thereunder exceeds the Threshold Amount, which termination event or
event of default is not cured or waived within any applicable grace period.
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Material
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Material Subsidiary thereof becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Material Subsidiary thereof (i) one or more final judgments or orders for the
payment of money in an aggregate
 
 
 
-93-
 
 
 
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms
occurs with respect to Foreign Plans and such termination, withdrawal or
noncompliance, when taken together with all other terminations, withdrawals or
noncompliance with respect to Foreign Plans and ERISA Events that have occurred,
has resulted or would reasonably be expected to result in liability of the
Borrower or any Subsidiary in an aggregate amount in excess of the Threshold
Amount; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.12 or 6.15 shall for any reason (other than
pursuant to the terms hereof or thereof or solely as the result of acts or
omissions by the Administrative Agent or any Lender) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by the applicable
Collateral Document) on the Collateral purported to be covered thereby, except
where the value of all such Collateral does not exceed $10,000,000 in the
aggregate.
 
8.02           Remedies upon Event of Default
 
.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan
 

 
-94-
 
 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03           Application of Funds
 
.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, Secured Foreign Line of Credit Agreements and Secured Cash
Management Agreements and to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the L/C Issuers, the Hedge Banks, the Foreign Line of Credit Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;
 

 
-95-
 
 

provided that the foregoing shall be subject to any obligation under the
Collateral Documents to make payments to holders of the Pari Passu Notes (as
defined in the Security Agreement).
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Foreign Line of Credit Agreements and Secured Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice of such agreements prior to the time of application
of the proceeds described above, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank,
Foreign Line of Credit Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank, Foreign Line of Credit Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01           Appointment and Authority
 
.
 
(a)           Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each of the
L/C Issuers hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  The Administrative Agent shall
release from the Lien of any Loan Document, without the consent or other action
of the Lenders, property of the Loan Parties Disposed in a transaction permitted
by the Loan Documents (other than in connection with any Disposition to another
Loan Party).
 
 

 
-96-
 
 

9.02           Rights as a Lender
 
.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
9.03           Exculpatory Provisions
 
.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer; and
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of
 

 
-97-
 
 

any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
9.04           Reliance by Administrative Agent
 
.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05           Delegation of Duties
 
.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
9.06           Resignation of Administrative Agent
 
.  The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided, to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Ad-
 

 
-98-
 
 
 
ministrative Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, if
applicable.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, (ii)
the retiring L/C Issuer shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
 
9.07           Non-Reliance on Administrative Agent and Other Lenders
 
.  Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08           No Other Duties, Etc
 
.  Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
(i) in its capacity, as applicable, as the Administrative Agent, a Lender or an
L/C Issuer hereunder and (ii) in the case of the Arrangers, as specified in
Sections 2.08(b)(ii), 4.01(a), (b), (f), 6.02, 6.17, 10.01 and 10.16.
 
9.09           Administrative Agent May File Proofs of Claim
 
.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the

 
-99-
 
 

claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.08 and
10.04) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
 
9.10           Collateral and Guaranty Matters
 
.  Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements, Foreign Line of Credit Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank, Foreign Line of Credit Bank or Hedge Bank shall have been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii)  if approved, authorized or ratified
in writing in accordance with Section 10.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
or Collateral Documents if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder;
 
(c)           to release any Guarantor from its obligations under the Guaranty
or Collateral Documents if such Person ceases to be a Material Subsidiary (other
than Ashland Licensing and Intellectual Property LLC and Ash GP LLC (in the case
of Ash GP LLC, so long as Ash GP LLC is the general partner of AshOne C.V.)) as
a result of a transaction permitted hereunder; and
 

 
-100-
 
 

(d)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense and upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith, execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
 
9.11           Secured Cash Management Agreements, Secured Foreign Line of
Credit Agreements and Secured Hedge Agreements
 
.  No Cash Management Bank, Foreign Line of Credit Bank or Hedge Bank that
obtains the benefits of Section 8.03, the Guaranty or any Collateral by virtue
of the provisions hereof or of the Guaranty or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements,
Secured Foreign Line of Credit Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such agreements prior to
the time of application of the proceeds described above, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Foreign Line of Credit Bank or Hedge Bank, as
the case may be.
 
ARTICLE X
 
MISCELLANEOUS
 
10.01           Amendments, Etc
 
.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c) and except as expressly set forth in Section 4.01), or, in the
case of the initial Credit Extension, Section 4.02, without the written consent
of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 

 
-101-
 
 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction of any Facility
hereunder or under any other Loan Document without the written consent of each
Appropriate Lender;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(e)           change Section 2.05(c), 2.12 or 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
 
(i)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of each Lender directly adversely affected thereby;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Default-
 

 
-102-
 
 

ing Lender more adversely than other affected Lenders shall require the consent
of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, to grant a new Lien for
the benefit of the Secured Parties or extend an existing Lien over additional
property, to the extent necessary to secure Pari Passu Obligations (as such term
is defined in the Security Agreement) on a pari passu basis.
 
10.02           Notices; Effectiveness; Electronic Communications
 
.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein or in connection with any Loan Document shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)       if to the Borrower, the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
 
(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 

 
-103-
 
 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender or each L/C Issuer may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each
 

 
-104-
 
 

Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03           No Waiver; Cumulative Remedies; Enforcement
 
.  No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
10.04           Expenses; Indemnity; Damage Waiver
 
.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement, during an Event of Default, or protection of
its rights (A) in connection with
 

 
-105-
 
 

this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such reasonable and invoiced out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence, Release, or threat of Release
of Hazardous Materials at, on, under or from any property or facility owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or such Indemnitee’s Subsidiaries or the officers, directors,
employees, agents, advisors and other representatives of such Indemnitee or its
Subsidiaries or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any
 

 
-106-
 
 

 
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender or any
L/C Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05           Payments Set Aside
 
.  To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06           Successors and Assigns
 
.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 

 
-107-
 
 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
 
(i)       Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Facility with respect to the Loans or the Commitment
assigned;
 
(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is made by an Arranger during the primary syndication;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term A Commitment, Revolving Credit Commitment or Revolving Credit
Loans if such assignment is to a Person that is not a Lender with a Commitment
in respect of the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term A Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing
 

 
-108-
 
 

and recordation fee in the amount of $2,500; provided, however, that in the
event of five or more concurrent assignments to members of the same Assignee
Group (which may be effected by a suballocation of an assigned amount among
members of such Assignee Group) or five or more concurrent assignments by
members of the same Assignee Group to a single Eligible Assignee (or to an
Eligible Assignee and members of its Assignee Group), commencing with the fifth
such concurrent assignment or suballocation and continuing for each such
concurrent assignment or suballocation thereafter, the processing and
recordation fee will be $3,000; and provided, further, that that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)       No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)       No Assignment to Natural Persons.  No such assignment shall be made
A) to a natural person or (B) to any Defaulting Lender or any of its Affiliates,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A) or (B).
 
(vii)                  Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 

 
-109-
 
 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and each Loan
Party, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Registrar
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by a Loan Party and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender shall maintain a register
of the names, addresses, and interests of the Participants to which such Lender
has sold participations.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time any L/C Issuer assigns
all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), such L/C Issuer may, upon 30 days’ notice to the Bor-
 

 
-110-
 
 

rower and the Lenders, resign as L/C Issuer, if applicable.  In the event of any
such resignation as L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such retiring L/C Issuer as L/C Issuer, as the case may be.  If
any L/C Issuer resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.
 
10.07           Treatment of Certain Information; Confidentiality
 
.  Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 

 
-111-
 
 

10.08           Right of Setoff
 
.  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.09           Interest Rate Limitation
 
.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10           Counterparts; Integration; Effectiveness
 
.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that the provisions of the Commitment Letter that survive the
execution and delivery of this Agreement (as set forth in paragraph 7 thereof)
shall survive in accordance with the terms of the Commitment Letter (provided
that paragraph 2 of the Commitment Letter shall also survive) and shall not be
superseded by this Agreement.  This Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signa-
 

 
-112-
 
 

tures of each of the other parties hereto.  Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
10.11           Survival of Representations and Warranties
 
.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
10.12           Severability
 
.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
10.13           Replacement of Lenders
 
.  If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 

 
-113-
 
 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14           Governing Law; Jurisdiction; Etc
 
.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 

 
-114-
 
 

10.15           WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16           No Advisory or Fiduciary Responsibility
 
.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17           Electronic Execution of Assignments and Certain Other Documents
 
.  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18           USA PATRIOT Act
 

 
-115-
 
 

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
10.19           Release and Reinstatement of Collateral
 
.
 
(a)           Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith and so long as no Default has occurred and is continuing, after the
Borrower’s corporate family rating achieves an Investment Grade Rating, all
Collateral and the Collateral Documents shall be released automatically and
terminated without any further action.  In connection with the foregoing, the
Administrative Agent shall, at Borrower’s expense and at the Borrower’s request,
promptly execute and file in the appropriate location and deliver to Borrower
and each such Guarantor or Guarantor’s designee such termination and full or
partial release statements or confirmation thereof, as applicable, and do such
other things as are necessary to release the liens to be released pursuant
hereto promptly upon the effectiveness of any such release.
 
(b)           Notwithstanding clause (a) above, if the Borrower’s corporate
family rating falls below both BBB- (stable outlook) by Standard & Poor’s Rating
Group and Baa3 (stable outlook) by Moody’s Investors Service, all Collateral and
Collateral Documents shall be reinstated and all actions reasonably necessary to
perfect the security interests in the Collateral, substantially consistent with
such actions taken as of the Closing Date, in form and substance satisfactory to
the Administrative Agent, shall be taken within 60 days of such event, which 60
day period may be extended by the Administrative Agent in its sole discretion.

 
-116-
 
 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
ASHLAND INC., as Borrower
       
 
 By:  /s/   J. Kevin Willis      Name:  J. Kevin Willis      Title:  Treasurer  
     

 
 
 
 
 
 
 

 
BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent
       
 
 By:  /s/   Henry Pennell      Name:  Henry Pennell      Title:  Vice President
       

 
 
-2-
 
 
 

 
BANK OF AMERICA, N.A., as a Lender
       
 
 By:  /s/   Irene Bertozzi Bartenstein      Name:  Irene Bertozzi Bartenstein  
   Title:  Senior Vice President        

 
 
 
-3-
 
 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
and Syndication Agent
       
 
 By:  /s/   David Schwartzbard     Name:  David Schwartzbard     Title:
 Director        

 
 
 
 
-4-
 
 
 

 
Scotiabanc Inc., as a Lender
       
 
 By:  /s/   H. Third     Name:  H. Third     Title:  Director        

 
 
 
-5-
 
 
 
 

 
U.S. Bank, as a Lender
       
 
 By:  /s/   Christine L. Wagner     Name:  Christine L. Wagner     Title:  Vice
President        

 
 
 
 
-6-
 
 
 

 
PNC Bank, National Association, as a Lender
       
 
 By:  /s/   C. Joseph Richardson     Name:  C. Joseph Richardson     Title:
 Senior Vice President        

 
 
 
 
-7-
 
 
 
 

 
Citibank, N.A., as a Lender
       
 
 By:  /s/   Joronne Jeter     Name:  Joronne Jeter     Title:  Vice President  
     

 
 
 
-8-
 
 
 
 

 
Sun Trust Bank, as a Lender
       
 
 By:  /s/   Michael Silverman     Name:  Michael Silverman     Title:  Managing
Director        

 
 
 
-9-
 
 
 

 
Crédit Agricole Corporate and Investment Bank,
as a Lender
       
 
 By:  /s/   Blake Wright     Name:  Blake Wright     Title:  Managing Director  
     

 
 By:  /s/   Joe Philbin     Name:  Joe Philbin     Title:  Director        

 
 
 
 
-10-
 
 
 

 
Compass Bank, as a Lender
       
 
 By:  /s/   Stuart Murray     Name:  Stuart Murray     Title:  Senior Vice
President        

 
 
 
-11-
 
 
 
 

 
The Royal Bank of Scotland plc, as a Lender
       
 
 By:  /s/   Philippe Sandmeier     Name: Philippe Sandmeier     Title:  Managing
Director        

 
 
 
 
-12-
 
 
 

 
Deutsche Bank Trust Company Americas, as a Lender
       
 
 By:  /s/   Marcus M. Tarkington     Name:  Marcus M. Tarkington     Title:
 Director        

 
 By:  /s/   Paul O'Leary     Name:  Paul O'Leary     Title:  Director  

 
 
 
 
-13-
 
 
 

 
FIFTH THIRD BANK, as a Lender
       
 
 By:  /s/   Megan S. Szewc     Name:  Megan S. Szewc     Title:  Vice President
       

 
 
 
 
-14-
 
 
 

 
JPMorgan Chase Bank, N.A., as a Lender
       
 
 By:  /s/   Robert S. Sheppard     Name:  Robert S. Sheppard     Title:  Vice
President         

 
 
 
 
-15-
 
 
 

 
Wells Fargo National Association, as a Lender
       
 
 By:  /s/   David Corts     Name:  David Corts     Title:  Vice President       
 

 
 
 
 
-16-
 
 
 

 
The Huntington National Bank, as a Lender
       
 
 By:  /s/   Joe Tonges     Name:  Joe Tonges     Title:  Assistant Vice
President         

 
 
 
-17-
 
 
 
 

 
RAYMOND JAMES BANK, FSB, as a Lender
       
 
 By:  /s/  Joseph A. Ciccolini     Name:  Joseph A. Ciccolini     Title:  Vice
President - Senior Corporate Banker        

 
 
 
-18-
 
 
 
 

 
THE BANK OF NEW YORK MELLON,
as a Lender
       
 
 By:  /s/  William M. Feathers     Name:  William M. Feathers     Title:  Vice
President         

 
 
 
-19-
 
 
 
 

 
Siemens Financial Services, Inc., as a Lender
       
 
 By:  /s/  David Kantes     Name:  David Kantes     Title:
 Senior Vice President and
Chief Risk Officer
       

 
 By:  /s/  Carol Walters     Name:  Carol Walters     Title:
 Vice President - Documentation
 

 
 
-20-
 
 
 
 

 
Branch Banking and Trust Company, as a Lender
       
 
 By:  /s/  Richard L. Keever     Name:  Richard L. Keever     Title:  Senior
Vice President         

 
 
 
-21-
 
 
 
 

 
The Northern Trust Company, as a Lender
       
 
 By:  /s/  Jeffrey P. Sullivan     Name:  Jeffrey P. Sullivan     Title:  Vice
President         

 
 
 
-22-
 
 
 
 

 
Capital One Leverage Finance Corp., as a Lender
       
 
 By:  /s/  Paul Dellova     Name:  Paul Dellova     Title:  Senior Vice
President         

 
 
 
-23-
 
 
 
 

 
HSBC Bank USA, National Association
       
 
 By:  /s/  Robert J. McArdle     Name:  Robert J. McArdle     Title:  First Vice
President         

 
 
 
-24-
 
 
 
 

 
RZB Finance LLC, as a Lender
       
 
 By:  /s/  John A. Valiska     Name:  John A. Valiska     Title:  First Vice
President         

 
 By:  /s/  Christoph Hoedl     Name:  Christoph Hoedl     Title:  First Vice
President   

 
 
 
-25-
 
 
 
 
 

 
East West Bank, as a Lender
       
 
 By:  /s/  Nancy A. Moore     Name:  Nancy A. Moore     Title:  Senior Vice
President         

 
 
 
-26-
 
 
 
 

 
The Bank of East Asia, Ltd., New York Branch,
as a Lender
       
 
 By:  /s/  Kenneth Pettis     Name:  Kenneth Pettis     Title:  Senior Vice
President         

 
 By:  /s/  Kitty Sin     Name:  Kitty Sin     Title:  Senior Vice President   

 
 
 
-27-
 
 
 
 

 
California First National Bank, as a Lender
       
 
 By:  /s/  D.N. Lee     Name:  D.N. Lee     Title:  Senior Vice President       
 

 
 
 
 
-28-
 
 